Exhibit 10.3





--------------------------------------------------------------------------------

CONSUMERS ENERGY COMPANY
$100,000,000 3.68% FIRST MORTGAGE BONDS DUE 2027
$215,000,000 4.01% FIRST MORTGAGE BONDS DUE 2038
$185,000,000 4.28% FIRST MORTGAGE BONDS DUE 2057
______________
BOND PURCHASE AGREEMENT
______________
Dated as of July 24, 2018



--------------------------------------------------------------------------------














--------------------------------------------------------------------------------





Table of Contents
PAGE
SECTION 1.
AUTHORIZATION OF BONDS
1
SECTION 2.
SALE AND PURCHASE OF BONDS; SECURITY FOR THE BONDS
1
Section 2.1.
Sale and Purchase of Bonds
1
Section 2.2.
Security for the Bonds
1
SECTION 3.
EXECUTION; CLOSING
2
SECTION 4.
CONDITIONS TO CLOSING
3
Section 4.1.
Representations and Warranties
3
Section 4.2.
Performance; No Default
3
Section 4.3.
Compliance Certificates
3
Section 4.4.
Opinions of Counsel
3
Section 4.5.
Purchase Permitted By Applicable Law, Etc.
3
Section 4.6.
Sale of Bonds
4
Section 4.7.
Payment of Special Counsel Fees
4
Section 4.8.
Private Placement Numbers
4
Section 4.9.
Changes in Corporate Structure
4
Section 4.10.
Funding Instructions
4
Section 4.11.
Indenture Matters
4
Section 4.12.
Federal Energy Regulatory Commission Authorization
5
Section 4.13.
Consent of Holders of Other Securities
5
Section 4.14.
Updated Schedule of Indebtedness
5
Section 4.15.
Proceedings and Documents
5
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
Section 5.1.
Organization; Power and Authority
5
Section 5.2.
Authorization, Etc.
5
Section 5.3.
Disclosure
6
Section 5.4.


Organization and Ownership of Shares of Subsidiaries;
Affiliates
6
Section 5.5.
Financial Statements; Material Liabilities
7
Section 5.6.
Compliance with Laws, Other Instruments, Etc.
7
Section 5.7.
Governmental Authorizations, Etc.
7
Section 5.8.
Litigation; Observance of Statutes and Orders
7
Section 5.9.
Taxes
8
Section 5.10.
Title to Property; Leases
8
Section 5.11.
Licenses, Permits, Etc.
9
Section 5.12.
Compliance with Employee Benefit Plans
9



i





--------------------------------------------------------------------------------




Section 5.13.
Private Offering by the Company
9
Section 5.14.
Use of Proceeds; Margin Regulations
10
Section 5.15.
Indebtedness
10
Section 5.16.
Foreign Assets Control Regulations, Etc.
11
Section 5.17.
Status under Certain Statutes
11
Section 5.18.
Indenture Matters
12
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
12
Section 6.1.
Purchase for Investment
12
Section 6.2.
Source of Funds
13
SECTION 7.
INFORMATION AS TO THE COMPANY
14
Section 7.1.
Financial and Business Information
14
Section 7.2.
Officer’s Certificate
16
Section 7.3.
Visitation
16
Section 7.4.
Electronic Delivery
17
SECTION 8.
FORM OF SUPPLEMENTAL INDENTURE
18
SECTION 9.
PAYMENT ON BONDS
18
Section 9.1.
Payments Generally
18
Section 9.2.
FATCA Information
18
SECTION 10.
EXPENSES, ETC
18
Section 10.1.
Transaction Expenses
18
Section 10.2.
Certain Taxes
19
Section 10.3.
Survival
19
SECTION 11.


SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT
19
SECTION 12.
AMENDMENT AND WAIVER
20
Section 12.1.
Requirements
20
Section 12.2.
Solicitation of Holders
20
Section 12.3.
Binding Effect, Etc.
21
Section 12.4.
Bonds Held by Company, Etc.
21
SECTION 13.
NOTICES
21
SECTION 14.
REPRODUCTION OF DOCUMENTS
22
SECTION 15.
CONFIDENTIAL INFORMATION
22



ii





--------------------------------------------------------------------------------




SECTION 16.
SUBSTITUTION OF PURCHASER
23
SECTION 17.
MISCELLANEOUS
24
Section 17.1.
Successors and Assigns
24
Section 17.2.
Payments Due on Non-Business Days
24
Section 17.3.
Accounting Terms
24
Section 17.4.
Severability
24
Section 17.5.
Construction, Etc.
24
Section 17.6.
Counterparts
25
Section 17.7.
Governing Law
25
Section 17.8.
Jurisdiction and Process; Waiver of Jury Trial
25
Section 17.9.
Purchasers’ Counsel
26

SCHEDULE A
—
Defined Terms
SCHEDULE 2.2
—
Form of Supplemental Indenture (Including Form of Bonds)
SCHEDULE 4.4(a)
—
Form of Opinion of Counsel for the Company
SCHEDULE 4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers
SCHEDULE 5.3
—
Disclosure Materials
SCHEDULE 5.4


—


Subsidiaries of the Company and Ownership of Subsidiary
Stock
SCHEDULE 5.5
—
Financial Statements
SCHEDULE 5.15
—
Existing Indebtedness
SCHEDULE 9.2
—
Form of U.S. Tax Compliance Certificate
PURCHASER SCHEDULE
—
Information Relating to Purchasers





iii





--------------------------------------------------------------------------------





Consumers Energy Company
One Energy Plaza
Jackson, Michigan 49201
$100,000,000 3.68% First Mortgage Bonds due 2027
$215,000,000 4.01% First Mortgage Bonds due 2038
$185,000,000 4.28% First Mortgage Bonds due 2057


Dated as of July 24, 2018
To Each of the Purchasers Listed in the Purchaser Schedule:
Ladies and Gentlemen:
Consumers Energy Company, a Michigan corporation (the “Company”), agrees with
each of the Purchasers as follows:
Section 1.    Authorization of Bonds. The Company has authorized the issue and
sale of $100,000,000 aggregate principal amount of its 3.68% First Mortgage
Bonds due 2027 (the “2027 Bonds”), $215,000,000 aggregate principal amount of
its 4.01% First Mortgage Bonds due 2038 (the “2038 Bonds”) and $185,000,000
aggregate principal amount of its 4.28% First Mortgage Bonds due 2057 (the “2057
Bonds” and, together with the 2027 Bonds and the 2038 Bonds, the “Bonds”, all
such terms to include any bonds issued in substitution therefor pursuant to the
Indenture (as hereinafter defined)) on the terms and conditions set forth in
this Agreement. Capitalized terms used in this Agreement are defined or
otherwise cross-referenced in Schedule A, and, for purposes of this Agreement,
the rules of construction set forth in Section 17.5 shall govern.
Section 2.    Sale and Purchase of Bonds; Security for the Bonds.
Section 2.1.    Sale and Purchase of Bonds. Subject to the terms and conditions
of this Agreement, the Company will issue and sell to each Purchaser, and each
Purchaser will purchase from the Company, at the Closing provided for in Section
3, Bonds in the respective principal amounts specified opposite such Purchaser’s
name in the Purchaser Schedule at the purchase price of 100% of the principal
amount thereof. The Purchasers’ obligations under this Agreement are several and
not joint obligations, and no Purchaser shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
under this Agreement.
Section 2.2.    Security for the Bonds. The Bonds are to be issued under and
secured by that certain Indenture dated as of September 1, 1945 between the
Company and The Bank of New York Mellon (ultimate successor to City Bank Farmers
Trust Company), as trustee (the “Trustee”), as supplemented and amended by
various supplemental indentures and as to be supplemented by a supplemental
indenture, to be dated as of the Closing Date (the “Supplemental Indenture”),
which will be substantially in the form attached to this Agreement as Schedule
2.2, establishing the terms of the Bonds (as so supplemented, the “Indenture”).
The Bonds shall be substantially in the form set out in Schedule 2.2.







--------------------------------------------------------------------------------




The Bonds will be dated the Closing Date, will bear interest from and including
the Closing Date and will be in denominations of $100,000 or any integral
multiple of $1,000 in excess thereof. Interest on the Bonds will be computed on
the basis of a 360-day year consisting of twelve 30-day months. The 2027 Bonds
will bear interest at a rate of 3.68% per year, payable semi-annually in arrears
on April 1 and October 1 of each year, commencing on April 1, 2019, and at the
date of maturity. The 2038 Bonds will bear interest at a rate of 4.01% per year,
payable semi-annually in arrears on April 1 and October 1 of each year,
commencing on April 1, 2019, and at the date of maturity. The 2057 Bonds will
bear interest at a rate of 4.28% per year, payable semi-annually in arrears on
April 1 and October 1 of each year, commencing on April 1, 2019, and at the date
of maturity. The Bonds will bear interest on overdue principal and (to the
extent permitted by law) overdue installments of interest at the rate set forth
in the Indenture. The 2027 Bonds will mature on October 1, 2027, the 2038 Bonds
will mature on October 1, 2038, and the 2057 Bonds will mature on October 1,
2057.
The Indenture creates and will create a direct first Lien on and a first
security interest in the property and property rights of the Company described
in the Indenture as being subjected to the Lien of the Indenture (subject to
such exceptions as are permitted under the Indenture), except such property and
property rights as may have been released from the Lien of the Indenture in
accordance with the terms of the Indenture.
Section 3.    Execution; Closing. The execution and delivery of this Agreement
will be made at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1540
Broadway, New York, NY 10036- 4039, on the date first set forth above (the
“Execution Date”). The sale and purchase of the Bonds to be purchased by each
Purchaser shall occur at the offices of Pillsbury Winthrop Shaw Pittman LLP,
1540 Broadway, New York, NY 10036-4039, at 10:00 a.m., New York City time, at a
closing (the “Closing”) on October 1, 2018 or on such other Business Day on or
prior to such date as may be agreed upon by the Company and the Purchasers. At
the Closing the Company shall cause to be duly executed, authenticated and
delivered to each Purchaser the Bonds to be purchased by such Purchaser in the
form of a single Bond in respect of the 2027 Bonds, a single Bond in respect of
the 2038 Bonds and a single Bond in respect of the 2057 Bonds (or, in each case,
such greater number of Bonds in denominations of at least $100,000 as such
Purchaser may request) dated the Closing Date and registered in such Purchaser’s
name (or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds to the
account specified by the Company in accordance with Section 4.10. If at the
Closing the Company shall fail to tender such Bonds to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s reasonable satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure by the Company to tender such Bonds or any of the
conditions specified in Section 4 not having been fulfilled to such Purchaser’s
reasonable satisfaction. If at the Closing any Purchaser shall fail to purchase
any Bonds that it is obligated to purchase under this Agreement, then another
Institutional Investor approved by the Company may purchase the Bonds scheduled
to be purchased by the defaulting Purchaser at the Closing; provided, however,
that no such replacement of a defaulting Purchaser shall be deemed to waive any
rights or


2





--------------------------------------------------------------------------------




remedies that the Company may have against such defaulting Purchaser by reason
of such failure.
Section 4.    Conditions to Closing. Each Purchaser’s obligation to execute and
deliver this Agreement on the Execution Date, and each Purchaser’s obligation to
purchase and pay for the Bonds to be sold to such Purchaser at the Closing, is
subject to the fulfillment to such Purchaser’s reasonable satisfaction, prior to
or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made on the
Execution Date and at the time of the Closing (except with respect to
representations and warranties made as of a specific date, in which case they
shall be correct as of such date).
Section 4.2.    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement and the
Indenture required to be performed or complied with by it prior to or at the
Closing, and, before and after giving effect to the issue and sale of the Bonds
(and the application of the proceeds thereof as contemplated by Section 5.14),
no Default or Event of Default shall have occurred and be continuing.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the Closing Date, certifying that the conditions
specified in Section 4.1, Section 4.2, Section 4.9, Section 4.11 and Section
4.14 have been fulfilled.
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the
Closing Date, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Bonds, the Indenture and this Agreement and (ii) the Company’s
organizational documents as then in effect.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance reasonably satisfactory to such Purchaser, dated the
Closing Date, (a) from Melissa M. Gleespen, Esq., Vice President, Corporate
Secretary and Chief Compliance Officer of the Company, or such other counsel to
the Company as may be acceptable to such Purchaser, covering the matters set
forth in Schedule 4.4(a) and covering such other matters incident to the
transactions contemplated by this Agreement as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs such counsel to deliver
such opinion to the Purchasers) and (b) from Pillsbury Winthrop Shaw Pittman
LLP, the Purchasers’ special counsel in connection with such transactions,
covering the matters set forth in Schedule 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the Closing Date,
such Purchaser’s purchase of Bonds shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section


3





--------------------------------------------------------------------------------




1405(a)(8) of the New York Insurance Law) permitting limited investments by
insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the Execution Date. If requested by such Purchaser, such Purchaser
shall have received an Officer’s Certificate certifying as to such matters of
fact as such Purchaser may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.
Section 4.6.    Sale of Bonds. Contemporaneously with the Closing, the Company
shall sell to each Purchaser, and each Purchaser shall purchase, the Bonds to be
purchased by such Purchaser at the Closing as specified in the Purchaser
Schedule.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 10.1,
the Company shall have paid on or before the Execution Date and the Closing Date
the fees, charges and disbursements of the Purchasers’ special counsel referred
to in Section 4.4 to the extent reflected in a statement of such counsel
rendered to the Company at least five Business Days prior to the Execution Date
and the Closing Date, respectively.
Section 4.8.    Private Placement Numbers. Private Placement Numbers issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Bonds.
Section 4.9.    Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation, changed its organizational structure
(as a corporation) or been a party to any merger or consolidation or succeeded
to all or any substantial part of the liabilities of any other entity, at any
time following the date of the most recent financial statements referred to in
Schedule 5.5.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
Closing Date, each Purchaser shall have received written instructions signed by
a Responsible Officer on letterhead of the Company setting forth the wiring
instructions specified in Section 3, including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Bonds is to be deposited.
Section 4.11.    Indenture Matters. The Company shall have furnished to the
Trustee the resolutions, certificates and other documentation (and cash, if any)
required to be delivered prior to or upon the issuance of the Bonds pursuant to
the provisions of the Indenture. The Company shall have duly executed the Bonds
and shall have requested the Trustee to authenticate, and the Trustee shall have
duly authenticated, the Bonds pursuant to the Indenture. The Company shall be
able to comply with all other conditions with respect to the authentication of
the Bonds imposed by the Indenture. The Company shall have furnished to such
Purchaser a copy of the Supplemental Indenture duly authorized, executed and
delivered by the Company and the Trustee. The Company shall: (i) within 10 days
after the Closing Date, deliver the Supplemental Indenture in recordable form to
the appropriate real estate recording office in all jurisdictions specified in
the Supplemental Indenture for recording and deliver to the office of the
Secretary of State of the State of Michigan a UCC-1 financing statement relating
to the Supplemental


4





--------------------------------------------------------------------------------




Indenture for filing in such office; and (ii) within 25 days after the Closing
Date, deliver to such Purchaser a certificate signed by a Responsible Officer
certifying that the actions required by the foregoing clause (i) have been
taken. The Company shall further provide such Purchaser, as soon as it is
available, a copy of the related opinion of counsel contemplated by Section
7.11(i) of the Indenture. To the extent not covered in the opinion described in
the previous sentence, the Company shall also provide such Purchaser,
concurrently with the furnishing of such opinion, a list of the recording
information for all such filings.
Section 4.12.    Federal Energy Regulatory Commission Authorization. An
appropriate order shall have been entered by the Federal Energy Regulatory
Commission under the Federal Power Act authorizing the issuance and sale of the
Bonds, and such order shall be in full force and effect.
Section 4.13.    Consent of Holders of Other Securities. Any consents or
approvals required to be obtained from any holder or holders of any outstanding
Security of the Company and any amendments of agreements pursuant to which any
Securities may have been issued that shall be necessary to permit the
consummation of the transactions contemplated by this Agreement shall have been
obtained, and all such consents, approvals or amendments shall be reasonably
satisfactory in form and substance to such Purchaser and such Purchaser’s
special counsel.
Section 4.14.    Updated Schedule of Indebtedness. The Company shall have
furnished to each Purchaser a document that updates Schedule 5.15 as of June 30,
2018.
Section 4.15.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
Section 5.    Representations and Warranties of the Company. The Company
represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the Indenture and
the Bonds and to perform the provisions of this Agreement, the Indenture and the
Bonds.
Section 5.2.    Authorization, Etc. This Agreement, the Indenture and the Bonds
have been duly authorized by all necessary corporate action on the part of the
Company, and this


5





--------------------------------------------------------------------------------




Agreement constitutes, and upon execution, authentication and delivery thereof
each of the Indenture and each Bond will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. The Company, through its agents, Barclays Capital
Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, has delivered to
each Purchaser a copy of the Private Placement Memorandum captioned “Consumers
Energy Company $350,000,000 First Mortgage Bonds” dated June 2018 (the
“Memorandum”) relating to the transactions contemplated by this Agreement. This
Agreement, the Memorandum, the financial statements listed in Schedule 5.5 and
the documents, certificates or other writings delivered to the Purchasers by or
on behalf of the Company prior to June 28, 2018 in connection with the
transactions contemplated by this Agreement and identified in Schedule 5.3, in
each case, delivered to each Purchaser (this Agreement, the Memorandum and such
documents, certificates or other writings and such financial statements being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Disclosure Documents, since December 31, 2017, there has been no change in the
financial condition, operations, business or properties of the Company or any
Subsidiary except changes that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates.
(a)    Schedule 5.4 contains (except as noted therein) complete and correct
lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the
name thereof, the jurisdiction of its organization and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary and (ii) the Company’s directors and
officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement or the Indenture.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.


6





--------------------------------------------------------------------------------




(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than any agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries filed with the SEC listed on Schedule 5.5. All of such
financial statements (including in each case the related schedules and notes)
fairly present in all Material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule 5.5 and the consolidated results of their operations and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Indenture and the
Bonds will not (a) contravene, result in any breach of, constitute a default
under, or result in the creation of any Lien (other than the Lien created by the
Indenture) in respect of any property of the Company or any Subsidiary under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, organizational document (including, without limitation, corporate
charter, regulations or bylaws), shareholders agreement or any other Material
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of its respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority (other than an appropriate order entered by the Federal Energy
Regulatory Commission under the Federal Power Act authorizing the issuance and
sale of the Bonds, which order has been obtained by the Company and shall be in
full force and effect as of the Closing) is required in connection with the
execution, delivery or performance by the Company of this Agreement, the
Indenture or the Bonds, except such as have been obtained or may be required
under state Securities or blue sky laws or as contemplated by Section 4.11.
Section 5.8.    Litigation; Observance of Statutes and Orders.
(a)    Except as disclosed in the Disclosure Documents, there are no actions,
suits, investigations or proceedings pending or, to the best knowledge of the
Company, threatened against the Company or any Subsidiary or any property of the
Company or any Subsidiary in any


7





--------------------------------------------------------------------------------




court or before any arbitrator of any kind or before or by any Governmental
Authority that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
(b)    Except as disclosed in the Disclosure Documents, neither the Company nor
any Subsidiary is in violation of (i) any order, judgment, decree or ruling of
any court, any arbitrator of any kind or any Governmental Authority or (ii) any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which violation would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which, individually or in the aggregate,
is not Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of U.S.
federal, state or other taxes for all fiscal periods are adequate. The statute
of limitations for the U.S. federal income tax liability of the Company and its
Subsidiaries remains open for 2014 and subsequent years and is subject to
examination by the Internal Revenue Service. Years prior to 2014 remain open to
the extent that any net operating losses carried forward are adjusted and affect
the losses carried forward to open tax years. The Company believes that their
accrued tax liabilities at December 31, 2017 are adequate for all years.
Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title, rights of way, easements and/or leasehold
interests in or to their respective Material properties, including all such
properties reflected in the most recent audited balance sheet referred to in
Section 5.5 or purported to have been acquired by the Company or any Subsidiary
after such date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by the Indenture,
except for those defects in title and Liens that, individually or in the
aggregate, would not have a Material Adverse Effect. All Material leases, rights
of way, easements and leasehold interests are valid and subsisting and are in
full force and effect in all Material respects. With respect to the real
property described in the Indenture, the Company is not subject to any mortgage,
deed of trust or like Lien instrument other than the Indenture and Liens
permitted under the Indenture.


8





--------------------------------------------------------------------------------




Section 5.11.    Licenses, Permits, Etc. The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect.
Section 5.12.    Compliance with Employee Benefit Plans.
(a)    The Company and each ERISA Affiliate have operated and administered each
Plan (and any predecessor Plan) in compliance with all applicable laws except
for such instances of non-compliance as have not resulted in and could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any ERISA Affiliate has incurred any
liability pursuant to Title I of ERISA or Title IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
of ERISA or Title IV of ERISA or to Section 430(k) of the Code or to any such
penalty or excise tax provisions under the Code or federal law or Section 4068
of ERISA or by the granting of a security interest in connection with the
amendment of a Plan, other than such liabilities or Liens as would not be
individually or in the aggregate Material.
(b)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 of ERISA or Section 4204 of ERISA in respect of Multiemployer Plans
that individually or in the aggregate are Material.
(c)    The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by Section 4980B of the Code) of the Company and its Subsidiaries is
not expected to have a Material Adverse Effect.
(d)    The execution and delivery of this Agreement and the Indenture and the
issuance, sale and delivery of the Bonds will not involve any transaction that
is subject to the prohibitions of Section 406 of ERISA or in connection with
which a tax could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.
The representation by the Company to each Purchaser in the first sentence of
this Section 5.12(d) is made in reliance upon and subject to the accuracy of
such Purchaser’s representation in Section 6.2 as to the sources of the funds to
be used to pay the purchase price of the Bonds to be purchased by such
Purchaser.
(e)    The Company and its Subsidiaries do not have any Non-U.S. Plans.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Bonds or any similar Securities for sale
to, or solicited any offer to buy the Bonds or any similar Securities from, or
otherwise approached or negotiated in


9





--------------------------------------------------------------------------------




respect thereof with, any Person other than the Purchasers and not more than 70
other Institutional Investors, each of which has been offered the Bonds at a
private sale for investment. Neither the Company nor anyone acting on its behalf
has taken, or will take, any action that would subject the issuance or sale of
the Bonds to the registration requirements of Section 5 of the Securities Act or
to the registration requirements of any state Securities or blue sky laws of any
applicable jurisdiction. None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer or other officer of the
Company participating in the offering of the Bonds, any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, or any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the Closing (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.
Section 5.14.    Use of Proceeds; Margin Regulations. The proceeds of the sale
of the Bonds hereunder will be used for general corporate purposes. No part of
the proceeds from the sale of the Bonds hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 25% of the value of the consolidated assets of the Company
and its Subsidiaries, and the Company does not have any present intention that
margin stock will constitute more than 25% of the value of such assets. As used
in this Section 5.14, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Indebtedness.
(a)    Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of March 31, 2018 (including descriptions of the principal amounts
outstanding, any collateral therefor and any Guaranty thereof). Neither the
Company nor any Subsidiary is in default, and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company or such Subsidiary, and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary, the outstanding principal
amount of which exceeds $10,000,000, that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
(b)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) that
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as disclosed in Schedule 5.15.


10





--------------------------------------------------------------------------------




Section 5.16.    Foreign Assets Control Regulations, Etc.
(a)    Neither the Company nor any Subsidiary (i) is a Blocked Person, (ii) has
been notified that its name appears or may in the future appear on a State
Sanctions List or (iii) is a target of sanctions that have been imposed by the
United Nations or the European Union.
(b)    Neither the Company nor any Subsidiary (i) has, to the Company’s
knowledge, violated, has been found in violation of, or has been charged or
convicted under, any applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption
Laws.
(c)    No part of the proceeds from the sale of the Bonds hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Subsidiary, directly or
indirectly, (A) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, (B) for any purpose that would cause any
Purchaser to be in violation of any U.S. Economic Sanctions Laws or (C)
otherwise in violation of any U.S. Economic Sanctions Laws; provided, however,
that no representation or warranty is given as to any such proceeds used to pay
off Company indebtedness evidenced by securities in global form held through The
Depository Trust Company or its nominee;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case that would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d)    The Company has established policies, procedures and/or practices that it
believes are adequate (and otherwise comply with applicable law), in its
reasonable judgment, to ensure that the Company and each Subsidiary is and will
continue to be in compliance with all applicable U.S. Economic Sanctions Laws,
Anti-Money Laundering Laws and Anti-Corruption Laws.
(e)    Notwithstanding the foregoing, the Company’s provision of utility
services in the ordinary course of business in accordance with applicable law,
including U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws, shall not constitute a violation of this Section 5.16.
Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the


11





--------------------------------------------------------------------------------




meaning of the Investment Company Act of 1940. Neither the Company nor any
Subsidiary is subject to regulation under the ICC Termination Act of 1995.
Section 5.18.    Indenture Matters. None of the execution or delivery of this
Agreement, the Indenture or the Bonds or the consummation of the transactions
contemplated by this Agreement, the Indenture or the Bonds, including the
issuance, sale or delivery of the Bonds, will require the qualification of the
Indenture under the Trust Indenture Act. The Company has good and marketable
title to all its important properties described in the Memorandum and to
substantially all other real estate and property specifically described in the
Indenture as subject to the Lien of the Indenture except (a) that released or
retired in accordance with the provisions of the Indenture, (b) leased offices,
garages and service buildings, (c) certain electric substations and gas
regulator stations and other facilities erected on sites under leases,
easements, permits or contractual arrangements, (d) certain pollution control
facilities, which are subject to security interests granted to various
municipalities and economic development corporations under installment sales
contracts, (e) as to electric and gas transmission and distribution lines, many
of such properties are constructed on rights-of-way by virtue of franchises or
pursuant to easements only, and (f) as to certain gas storage fields, the
Company’s interest in certain of the gas rights and rights of storage and other
rights incidental thereto are in the nature of an easement or leasehold interest
only. As of the Closing Date, the Indenture will constitute, as security for the
Bonds, a valid direct first mortgage Lien on the real estate, property and
franchises, subject only to excepted encumbrances as defined in the Indenture
and except as otherwise expressly stated in the Indenture. The Indenture is
effective to create the Lien intended to be created by the Indenture. Real
estate, property or franchises in the State of Michigan described in the
Indenture acquired after the Closing by the Company will become subject to the
Lien of the Indenture, at the time of acquisition, subject to Liens existing
thereon at the time of acquisition, and subject to excepted encumbrances, and
subject to any necessary filing and recording before the intervention of any
Lien not expressly excepted thereby, and subject to the qualification above with
respect to the enforceability of the Indenture. The Bonds and all other
obligations under this Agreement will be direct and secured obligations of the
Company ranking pari passu as against the assets of the Company subject to the
Lien of the Indenture with all other present and future first mortgage bonds of
the Company issued and outstanding under the Indenture.
Section 6.    Representations of the Purchasers.
Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that (a) it is an “accredited investor” within the meaning of Rule 501(a)(1),
(3) or (7) under the Securities Act and (b) it is purchasing the Bonds for its
own account or for one or more separate accounts maintained by such Purchaser or
for the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Bonds have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Bonds
under the Securities Act or to list the Bonds on any national securities
exchange.


12





--------------------------------------------------------------------------------




Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Bonds to be purchased by such Purchaser under this Agreement:
(a)    the Source is an “insurance company general account” (within the meaning
of PTE 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile;
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account;
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of PTE 91-38, and, except as disclosed by such Purchaser to
the Company in writing pursuant to this Section 6.2(c), no employee benefit plan
or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund;
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part VI of the QPAM Exemption), no
employee benefit plan’s assets that are managed by the QPAM in such investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization and managed by such QPAM, represent more than 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and Part
I(g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this Section
6.2(d);


13





--------------------------------------------------------------------------------




(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of the INHAM Exemption) managed by an “in-house asset manager” or “INHAM”
(within the meaning of Part IV(a) of the INHAM Exemption), the conditions of
Part I(a), Part I(g) and Part I(h) of the INHAM Exemption are satisfied, neither
the INHAM nor a Person controlling or controlled by the INHAM (applying the
definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10% or
more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this Section 6.2(e);
(f)    the Source is a governmental plan;
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this Section 6.2(g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
Section 7.    Information as to the Company.
Section 7.1.    Financial and Business Information. The Company shall deliver to
each Purchaser from and after the Execution Date through the date of the
Closing, and, thereafter, to each Holder that is an Institutional Investor:
(a)    Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), a copy of:
(i)    an unaudited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such quarter; and
(ii)    unaudited consolidated statements of income, changes in stockholder’s
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all Material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;


14





--------------------------------------------------------------------------------




(b)    Annual Statements — within 105 days after the end of each fiscal year of
the Company, a copy of:
(i)    a consolidated balance sheet of the Company and its Subsidiaries as of
the end of such year; and
(ii)    consolidated statements of income, changes in stockholder’s equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of an independent registered public accounting
firm of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accounting firm in connection with such financial statements
has been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
(c)    SEC and Other Reports — promptly after the sending or filing thereof, one
copy of (i) each financial statement (to the extent not otherwise furnished
pursuant to Section 7.1(a) or Section 7.1(b)), report, circular, notice, proxy
statement or similar document sent by the Company or any Subsidiary (other than
those that relate solely to employee benefit plans) (x) to its creditors under
any of the Company’s Material credit facilities (excluding information sent to
such creditors in the ordinary course of administration of a Material credit
facility, such as information relating to pricing and borrowing availability) or
(y) to its public Securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Purchaser or Holder), each prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Senior Financial Officer or any other officer of the
Company with responsibility for the administration of the relevant portion of
the Indenture becoming aware of the existence of any Default or Event of
Default, a written notice specifying the nature and period of existence thereof
and what action the Company is taking or proposes to take with respect thereto;
(e)    Employee Benefits Matters — promptly, and in any event within five
Business Days after a Responsible Officer becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Company or an ERISA Affiliate proposes to take with respect
thereto:
(i)    with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the Execution Date;


15





--------------------------------------------------------------------------------




(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I of
ERISA or Title IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I of ERISA or Title IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;
(f)    Resignation or Replacement of Auditors — within 10 days following the
date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information in respect thereof as the Required Holders may reasonably request;
(g)    Certain Notices Under the Indenture — true, correct and complete copies
of any notices delivered by the Company directly to any holder of first mortgage
bonds pursuant to the terms and provisions of the Indenture; and
(h)    Requested Information — with reasonable promptness, such other Material
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations under this
Agreement, the Indenture and the Bonds as from time to time may be reasonably
requested by any such Purchaser or Holder, including such information as is
required by Rule 144A under the Securities Act to be delivered to any
prospective transferee of a Bond.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or Holder pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer certifying
that such Senior Financial Officer has reviewed the relevant terms of this
Agreement and the Indenture and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.
Section 7.3.    Visitation. The Company shall permit the representatives of each
Purchaser and each Holder that is an Institutional Investor:


16





--------------------------------------------------------------------------------




(a)    No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or Holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with at least
one of the Company’s Senior Financial Officers, as determined by the Company,
and (with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent registered public accounting firm (and by this
provision the Company authorizes said accounting firm to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be reasonably requested in writing.
(c)    Confidentiality — notwithstanding the foregoing provisions of this
Section 7.3, the Company shall not be obligated to permit any such Purchaser or
Holder to so visit, discuss, inspect, examine or make copies and extracts unless
such Purchaser or Holder shall have executed a confidentiality agreement in form
and substance reasonably satisfactory to the Company (it being understood that
the provisions of Section 15 shall constitute provisions reasonably satisfactory
for this purpose).
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent registered public accounting firms, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Section 7.1(a), Section 7.1(b), Section 7.1(c) or Section 7.2 shall be deemed to
have been delivered if the Company satisfies any of the following requirements
with respect thereto:
(a)    the Company shall have delivered such items to each Purchaser or Holder
by e-mail, including separate but concurrent delivery, at the e-mail address set
forth in such Purchaser’s or Holder’s Purchaser Schedule or as communicated from
time to time in a separate writing delivered to the Company; or
(b)    the Company shall have timely filed any such items with the SEC on EDGAR
or shall have made such items available on the web site of its parent company on
the internet, which is located at http:// www.cmsenergy.com as of the date of
this Agreement, or on IntraLinks or on any other similar web site to which each
Purchaser or Holder has free access;
provided, however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 15); provided, further, that upon request of any Purchaser or
Holder to receive paper copies of such forms, financial statements, other
information and Officer’s Certificates or to receive them by e-mail, the Company
will promptly e-mail them or deliver such paper copies, as the case may be, to
such Purchaser or Holder.


17





--------------------------------------------------------------------------------




Section 8.    Form of Supplemental Indenture. Each Purchaser, by its purchase of
the Bonds to be sold to such Purchaser at the Closing, consents and agrees to
the form and content of the Supplemental Indenture.
Section 9.    Payments on Bonds.
Section 9.1.    Payments Generally. So long as any Purchaser or its nominee
shall be a Holder, and notwithstanding anything contained in the Indenture or
such Holder’s Bond(s) to the contrary, the Company will pay or cause to be paid
all sums becoming due on such Bond(s) for principal, premium, if any, interest
and all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Bond(s) or the making of
any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Bond, such Purchaser shall surrender such Bond for cancellation, reasonably
promptly after any such request, to the Trustee at the place of payment
designated pursuant to the Indenture. Prior to any sale or other disposition of
any Bond held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Bond to the
Company or the Trustee in exchange for a new Bond or Bonds pursuant to the
Indenture. The Company will afford the benefits of this Section 9 to any
Institutional Investor that is the direct or indirect transferee of any Bond
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Bond as the Purchasers have made in this Section 9.
Section 9.2.    FATCA Information. By acceptance of any Bond, the Holder thereof
agrees that such Holder will with reasonable promptness duly complete and
deliver to the Company, or to such other Person as may be reasonably requested
by the Company, from time to time (a) in the case of any such Holder that is a
United States Person, such Holder’s United States tax identification number or
other forms reasonably requested by the Company necessary to establish such
Holder’s status as a United States Person under FATCA and as may otherwise be
necessary for the Company to comply with its obligations under FATCA and (b) in
the case of any such Holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that such Holder has complied with such Holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such Holder. Nothing in this Section 9.2 shall require any
Holder to provide information that is confidential or proprietary to such Holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential. Each Holder agrees that any payment made by the Company is subject
to required withholding under FATCA or other provisions of the Code. The Company
will not withhold any tax from any applicable payment to be made to any Holder
that is not a United States Person so long as such Holder shall have delivered
to the Company (in such number of copies as shall be requested) on or about the
date on which such Holder becomes a Holder under this Agreement (and from time
to time thereafter upon the reasonable request of


18





--------------------------------------------------------------------------------




the Company), executed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, as applicable, as well as the applicable U.S. Tax Compliance
Certificate substantially in the form attached as Schedule 9.2, in both cases
correctly completed and executed.
Section 10.    Expenses, Etc.
Section 10.1.    Transaction Expenses. Whether or not the transactions
contemplated by this Agreement are consummated, the Company will pay all costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other Holder in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Indenture or the Bonds (whether or not such amendment, waiver or
consent becomes effective), including: (a) the costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, the Indenture or the Bonds or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Indenture or the Bonds, or by reason of
being a Holder; (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated by this Agreement, the Indenture and the Bonds; and
(c) the cost of obtaining Private Placement Numbers issued by Standard & Poor’s
CUSIP Service Bureau for the Bonds. If required by the NAIC, the Company shall
obtain and maintain at its own cost and expense a Legal Entity Identifier (LEI).
The Company will pay, and will save each Purchaser and each other Holder
harmless from, (i) all claims in respect of any fees, costs or expenses, if any,
of brokers and finders (other than those, if any, retained by a Purchaser or
other Holder in connection with its purchase of the Bonds), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Bond to such Holder or otherwise charges to a Holder with
respect to a payment under such Bond and (iii) any judgment, liability, claim,
order, decree, fine, penalty, cost, fee, expense (including reasonable
attorneys’ fees and expenses) or obligation resulting from the consummation of
the transactions contemplated hereby, including the use of the proceeds of the
Bonds by the Company. Notwithstanding the foregoing, the Company shall not be
required to pay any costs or expenses of a Purchaser if such Purchaser shall
have failed to purchase any Bonds that it is obligated to purchase under this
Agreement.
Section 10.2.    Certain Taxes. The Company agrees to pay all stamp, documentary
or similar taxes or fees that may be payable in respect of the execution and
delivery or the enforcement of this Agreement or the execution and delivery (but
not the transfer) or the enforcement of any of the Bonds in the United States or
any other jurisdiction where the Company has assets or of any amendment of, or
waiver or consent under or with respect to, this Agreement or of any of the
Bonds, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Company pursuant to this Section 10,
and will save each Holder to the extent permitted by applicable law harmless
against any loss or liability resulting from nonpayment or delay in payment of
any such tax or fee required to be paid by the Company hereunder.


19





--------------------------------------------------------------------------------




Section 10.3.    Survival. The obligations of the Company under this Section 10
will survive the payment or transfer of any Bond, the enforcement, amendment or
waiver of any provision of this Agreement, the Indenture or the Bonds, and the
termination of this Agreement.
Section 11.    Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained in this Agreement shall survive the
execution and delivery of this Agreement, the Indenture and the Bonds, the
purchase or transfer by any Purchaser of any Bond or portion thereof or interest
therein and the payment of any Bond, and may be relied upon by any subsequent
Holder, regardless of any investigation made at any time by or on behalf of such
Purchaser or any other Holder. All statements contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant to this
Agreement or the Indenture shall be deemed representations and warranties of the
Company, as of the date made, under this Agreement. Subject to the preceding
sentence, this Agreement, the Indenture and the Bonds embody the entire
agreement and understanding between each Purchaser and the Company and supersede
all prior agreements and understandings relating to the subject matter of this
Agreement.
Section 12.    Amendment and Waiver.
Section 12.1.    Requirements. In addition to and not in limitation of any
rights of a Holder to amend or waive any provision of the Indenture or to
consent to an amendment or waiver of the Indenture in accordance with the terms
of the Indenture, this Agreement may be amended, and the observance of any term
of this Agreement may be waived (either retroactively or prospectively), only
with the written consent of the Company and the Required Holders, except that:
(a) no amendment or waiver of any of Section 1, Section 2, Section 3, Section 4,
Section 5, Section 6 or Section 16, or any defined term (as it is used therein),
will be effective as to any Purchaser unless consented to by such Purchaser in
writing; and (b) no amendment or waiver may, without the written consent of each
Purchaser and each Holder, (i) change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or premium, if any, on, the Bonds, (ii) change
the percentage of the principal amount of the Bonds the Holders of which are
required to consent to any amendment or waiver or the principal amount of the
Bonds that the Purchasers are to purchase pursuant to Section 2 upon the
satisfaction of the conditions to the Closing pursuant to Section 4 or (iii)
amend any of Section 12 or Section 15.
Section 12.2.    Solicitation of Holders.
(a)    Solicitation. The Company will provide each Purchaser and each Holder
with sufficient information, sufficiently far in advance of the date a decision
is required, to enable such Purchaser or Holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions of this Agreement, the Indenture or the Bonds.
The Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to this Section 12 to each Purchaser and
each Holder promptly following the date on which it is executed and delivered
by, or receives the consent or approval of, the requisite percentage of
Purchasers or Holders, as applicable.


20





--------------------------------------------------------------------------------




(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or Holder as consideration for or as an inducement to the entering
into by such Purchaser or Holder of any waiver or amendment of any of the terms
and provisions of this Agreement or any Bond or the Indenture unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each
Purchaser or Holder, as the case may be, even if (in all cases except for the
payment solely of a consent fee) such Purchaser or Holder did not consent to
such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 12 by a Holder that has transferred or has agreed to transfer its Bond
to (i) the Company, (ii) any Subsidiary or any other Affiliate or (iii) any
other Person in connection with, or in anticipation of, such other Person
acquiring, making a tender offer for or merging with the Company and/or any of
its Affiliates, in each case in connection with such consent, shall be void and
of no force or effect except solely as to such Holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other Holders that were acquired under the same or similar
conditions) shall be void and of no force or effect except solely as to such
Holder.
Section 12.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 12 applies equally to all Purchasers and all Holders,
as the case may be, and is binding upon them and upon each future Holder and
upon the Company without regard to whether any Bond has been marked to indicate
such amendment or waiver. No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and any Purchaser or Holder and no delay in exercising any
rights under this Agreement, the Indenture or any Bond shall operate as a waiver
of any rights of any Purchaser or Holder.
Section 12.4.    Bonds Held by Company, Etc. Solely for the purpose of
determining whether the Holders of the requisite percentage of the aggregate
principal amount of Bonds then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, or have directed
the taking of any action provided in this Agreement to be taken upon the
direction of the Holders of a specified percentage of the aggregate principal
amount of Bonds then outstanding, Bonds directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.
Section 13.    Notices. Except to the extent otherwise provided in Section 7.4,
all notices and communications provided for under this Agreement shall be in
writing and sent (a) by telefacsimile or other electronic means if such
telefacsimile or other electronic means produces evidence of successful
transmission or if the sender on the same day sends a confirming copy of such
notice by an internationally recognized overnight delivery service (charges
prepaid), (b) by registered or certified mail with return receipt requested
(postage prepaid) or (c) by an internationally recognized overnight delivery
service (charges prepaid). Any such notice must be sent:


21





--------------------------------------------------------------------------------




(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing;
(ii)    if to any other Holder, to such Holder at such address as such Holder
shall have specified to the Company in writing;
(iii)    if to the Company, to the Company at Consumers Energy Company, One
Energy Plaza, Jackson, Michigan 49201, Attention: Treasurer, or at such other
address as the Company shall have specified to the Holders in writing; or
(iv)    if to the Trustee, to the Trustee at The Bank of New York Mellon, 101
Barclay Street, New York, New York 10286, or at such other address as the
Trustee shall have specified to the Holders in writing.
Notices under this Section 13 will be deemed given only when actually received.
Section 14.    Reproduction of Documents. This Agreement, the Indenture and all
documents relating to this Agreement and the Indenture, including (a) consents,
waivers and modifications that may be executed after the Execution Date, (b)
documents received by any Purchaser at the Closing (except the Bonds
themselves), and (c) financial statements, certificates and other information
previously or furnished to any Purchaser after the Execution Date, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, microfilm, microcard or other similar process and such Purchaser may
destroy any original document so reproduced. The Company agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 14 shall not prohibit the
Company or any Holder from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.
Section 15.    Confidential Information. For the purposes of this Section 15,
“Confidential Information” means information delivered (either orally or in
writing) to any Purchaser by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, trustees, officers,
employees, agents, attorneys and Affiliates (to the extent such disclosure
reasonably


22





--------------------------------------------------------------------------------




relates to the administration of the investment represented by its Bonds), (ii)
its auditors, financial advisors and other professional advisors or any other
Holder who agree to hold confidential the Confidential Information substantially
in accordance with this Section 15, (iii) any Institutional Investor to which it
sells or offers to sell such Bond or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 15), (iv) any Person from
which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 15), (v) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vi) the NAIC or the SVO or, in each case, any
similar organization, or any nationally recognized rating agency that requires
access to information about such Purchaser’s investment portfolio, or (vii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Bonds, the Indenture and this
Agreement. Any Holder (and any employee, representative or other agent of such
Holder) may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to the taxpayer
relating to such tax treatment and tax structure. The authorization in the
immediately preceding sentence is not intended to permit, and does not permit,
disclosure of any information not related to the tax treatment or tax structure
of the transaction, including, for example, the identities of participants or
potential participants and any Confidential Information regarding the operations
or finances of the Company and its Subsidiaries. Each Holder, by its acceptance
of a Bond, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 15 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any Holder
of information required to be delivered to such Holder under this Agreement or
requested by such Holder (other than a Holder that is a party to this Agreement
or its nominee), such Holder will enter into an agreement with the Company
embodying this Section 15. In the event that, as a condition to receiving access
to information relating to the Company or its Subsidiaries in connection with
the transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or Holder is required to agree to a confidentiality undertaking
(whether through IntraLinks, another secure website, a secure virtual workspace
or otherwise) that is different from this Section 15, this Section 15 shall not
be amended thereby and, as between such Purchaser or such Holder and the
Company, this Section 15 shall supersede any such other confidentiality
undertaking.
Section 16.    Substitution of Purchaser. Each Purchaser shall have the right to
substitute any one of its Affiliates or another Purchaser or any one of such
other Purchaser’s Affiliates (a “Substitute Purchaser”) as the purchaser of the
Bonds that it has agreed to purchase pursuant to this Agreement, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Substitute Purchaser, shall contain such Substitute Purchaser’s agreement
to be bound by this Agreement and shall contain a confirmation by such
Substitute Purchaser of the accuracy with respect to it of the representations
set forth in Section 6. Upon receipt of such


23





--------------------------------------------------------------------------------




notice, any reference to such Purchaser in this Agreement (other than in this
Section 16) shall be deemed to refer to such Substitute Purchaser in lieu of
such original Purchaser. In the event that such Substitute Purchaser is so
substituted as a Purchaser under this Agreement and such Substitute Purchaser
thereafter transfers to such original Purchaser all of the Bonds then held by
such Substitute Purchaser, upon receipt by the Company of notice of such
transfer, any reference to such Substitute Purchaser as a “Purchaser” in this
Agreement (other than in this Section 16) shall no longer be deemed to refer to
such Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original Holder under
this Agreement.
Section 17.    Miscellaneous.
Section 17.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties to this
Agreement bind and inure to the benefit of their respective successors and
assigns (including any subsequent Holder) whether so expressed or not, except
that the Company may not assign or otherwise transfer any of its rights or
obligations hereunder or under the Bonds without the prior written consent of
each Holder. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto and their respective
successors and assigns permitted hereby) any legal or equitable right, remedy or
claim under or by reason of this Agreement, except that Pillsbury Winthrop Shaw
Pittman LLP shall be entitled to rely on Section 17.9.
Section 17.2.    Payments Due on Non-Business Days. Anything in this Agreement,
the Indenture or the Bonds to the contrary notwithstanding, (x) except as set
forth in clause (y) below, any payment of interest on any Bond that is due on a
date that is not a Business Day shall be made on the next succeeding Business
Day without including the additional days elapsed in the computation of the
interest payable on such next succeeding Business Day, and (y) any payment of
principal of or premium, if any, on any Bond (including principal due on the
maturity date of such Bond) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
Section 17.3.    Accounting Terms. All accounting terms used in this Agreement
that are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
in this Agreement, (a) all computations made pursuant to this Agreement shall be
made in accordance with GAAP and (b) all financial statements shall be prepared
in accordance with GAAP. For purposes of determining compliance with this
Agreement (including the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
Section 17.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement,


24





--------------------------------------------------------------------------------




and any such prohibition or unenforceability in any jurisdiction shall (to the
full extent permitted by law) not invalidate or render unenforceable such
provision in any other jurisdiction. No right, power or remedy conferred by this
Agreement upon any Holder shall be exclusive of any other right, power or remedy
referred to in this Agreement or now or after the Execution Date available at
law, in equity, by statute or otherwise.
Section 17.5.    Construction, Etc. Each covenant contained in this Agreement
shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained in this Agreement, so that
compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision in this Agreement refers to action to be taken by any Person, or that
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person. The term
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) subject to Section 17.1, any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections and Schedules shall be
construed to refer to Sections of, and Schedules to, this Agreement, and (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time.
Section 17.6.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution”, “signed”, “signature”, “delivery” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include electronic signatures, electronic deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the U.S. Electronic
Signatures in Global and National Commerce Act, the Electronic Signatures and
Records Act of the State of New York or any other similar state laws based on
the Uniform Electronic Transactions Act.


25





--------------------------------------------------------------------------------




Section 17.7.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.
Section 17.8.    Jurisdiction and Process; Waiver of Jury Trial.
(a)    Each of the Company and each Purchaser irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement. To the fullest extent permitted by
applicable law, each of the Company and each Purchaser irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or after the Execution Date have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
(b)    The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 17.8(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c)    The Company consents to process being served by or on behalf of any
Holder in any suit, action or proceeding of the nature referred to in Section
17.8(a) by mailing a copy thereof by registered, certified, priority or express
mail (or any substantially similar form of mail), postage prepaid, return
receipt or delivery confirmation requested, to it at its address specified in
Section 13 or at such other address of which such Holder shall then have been
notified pursuant to said Section 13. The Company agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices under this Agreement shall be conclusively
presumed received as evidenced by a delivery receipt furnished by the United
States Postal Service or any reputable commercial delivery service.
(d)    Nothing in this Section 17.8 shall affect the right of any Holder to
serve process in any manner permitted by law, or limit any right that the
Holders may have to bring proceedings against the Company in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
(e)    THE PARTIES TO THIS AGREEMENT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION WITH THIS AGREEMENT.


26





--------------------------------------------------------------------------------




Section 17.9.    Purchasers’ Counsel. Each of the Company and the Purchasers
acknowledges that Pillsbury Winthrop Shaw Pittman LLP is acting as counsel to
the Purchasers in connection with this Agreement and the transactions
contemplated hereby. Each of the Company and the Purchasers further acknowledges
receipt of the letter of Pillsbury Winthrop Shaw Pittman LLP dated June 18, 2018
with respect to such representations. On the basis of the foregoing (including
such letter), each Purchaser acknowledges acceptance of the terms of such letter
(including consenting to the representation by Pillsbury Winthrop Shaw Pittman
LLP of such Purchaser on the terms and conditions described in such letter).




27





--------------------------------------------------------------------------------





If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
Very truly yours,

CONSUMERS ENERGY COMPANY


By: /s/ Srikanth Maddipati    
Name: Srikanth Maddipati
Title: Vice President and Treasurer







--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


NEW YORK LIFE INSURANCE COMPANY




By: /s/ Jessica L. Maizel    
Name: Jessica L. Maizel
Title:  Corporate Vice President





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY




By: /s/ David Divine        
Name: David Divine
Title: Senior Portfolio Manager 





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


MUTUAL OF OMAHA INSURANCE COMPANY




By: /s/ Lee Martin        
Name: Lee Martin
Title: Vice President


UNITED OF OMAHA LIFE INSURANCE COMPANY




By: /s/ Lee Martin        
Name: Lee Martin
Title: Vice President
 





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


TRANSAMERICA LIFE (BERMUDA) LTD


By:    AEGON USA INVESTMENT MANAGEMENT, LLC, its investment manager




By: /s/ Frederick B. Howard    
Name: Frederick B. Howard
Title:  Vice President





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


ATHENE ANNUITY & LIFE ASSURANCE COMPANY


By:    ATHENE ASSET MANAGEMENT LLC, its investment adviser




By: /s/ Roger D. Fors        
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income 





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY,
solely with respect to the Modco Account


By:
ATHENE ASSET MANAGEMENT LLC, its investment adviser of that certain modified
coinsurance account (the “Modco Account”) created pursuant to that certain trust
agreement between American Equity Investment Life Insurance Company, Athene Life
Re Ltd., and State Street Bank and Trust Company dated as of May 29, 2014





By: /s/ Roger D. Fors        
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income 





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


MIDLAND NATIONAL LIFE INSURANCE COMPANY


By:    ATHENE ASSET MANAGEMENT LLC, its investment adviser




By: /s/ Roger D. Fors        
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income 





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


JEFFERSON NATIONAL LIFE INSURANCE COMPANY


By:    ATHENE ASSET MANAGEMENT LLC, its investment adviser




By: /s/ Roger D. Fors        
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income 





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


STATE FARM LIFE INSURANCE COMPANY




By: /s/ Jeffrey Attwood        
Name: Jeffrey Attwood
Title: Investment Professional


By: /s/ Rebekah L. Holt        
Name: Rebekah L. Holt
Title: Investment Professional


STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY




By: /s/ Jeffrey Attwood        
Name: Jeffrey Attwood
Title: Investment Professional


By: /s/ Rebekah L. Holt        
Name: Rebekah L. Holt
Title: Investment Professional


STATE FARM INSURANCE COMPANIES EMPLOYEE RETIREMENT TRUST




By: /s/ Jeffrey Attwood        
Name: Jeffrey Attwood
Title: Investment Professional


By: /s/ Rebekah L. Holt        
Name: Rebekah L. Holt
Title: Investment Professional







--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


PHOENIX LIFE INSURANCE COMPANY




By: /s/ Christopher Wilkes    
Name: Christopher Wilkes
Title:  Chief Investment Officer





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


PHL VARIABLE INSURANCE COMPANY




By: /s/ Christopher Wilkes    
Name: Christopher Wilkes
Title:  Chief Investment Officer 





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


CMFG LIFE INSURANCE COMPANY


By:    MEMBERS CAPITAL ADVISORS, INC., acting as Investment Advisor




By: /s/ Anne M. Finucane    
Name: Anne M. Finucane
Title: Managing Director, Investments 





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


MANUFACTURERS LIFE REINSURANCE LIMITED




By: /s/ Candace Klufas        
Name: Candace Klufas
Title: Vice President & Chief
Financial Officer


By: /s/ David Raheb        
Name: David Raheb
Title: Vice President and Actuary  





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY


By:
Northwestern Mutual Investment Management Company, LLC, Its Investment Adviser





By: /s/ Bradley T. Kunath    
Name: Bradley T. Kunath
Its:  Managing Director





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY


for its Group Annuity Separate Account




By: /s/ Bradley T. Kunath    
Name: Bradley T. Kunath
Its Authorized Representative 





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA


By:    NUVEEN ALTERNATIVES ADVISORS LLC, its investment manager




By: /s/ Laura M. Parrott        
Name: Laura M. Parrott
Title: Managing Director





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


RGA REINSURANCE COMPANY




By: /s/ Amy Gibson        
Name: Amy Gibson
Title: Vice President  





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


AMERITAS LIFE INSURANCE CORP.
AMERITAS LIFE INSURANCE CORP. OF NEW YORK


By:    AMERITAS INVESTMENT PARTNERS INC., as Agent




By: /s/ Tina Udell        
Name: Tina Udell
Title: Vice President & Managing Director 





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


GENWORTH LIFE INSURANCE COMPANY




By: /s/ Stuart Shepetin        
Name: Stuart Shepetin
Title:  Investment Officer





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


AMERICAN GENERAL LIFE INSURANCE COMPANY
THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK


By:    AIG ASSET MANAGEMENT (U.S.), LLC, as Investment Advisor




By: /s/ John Pollock        
Name: John Pollock
Title:  Managing Director





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


COUNTRY LIFE INSURANCE COMPANY




By: /s/ John A. Jacobs        
Name: John A. Jacobs
Title:  Director – Fixed Income





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


COUNTRY MUTUAL INSURANCE COMPANY




By: /s/ John A. Jacobs        
Name: John A. Jacobs
Title:  Director – Fixed Income





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


PRINCIPAL LIFE INSURANCE COMPANY


By:
PRINCIPAL GLOBAL INVESTORS, LLC,

a Delaware limited liability company, its authorized signatory




By: /s/ Alex P. Montz        
Name: Alex P. Montz
Title: Counsel


By: /s/ Colin Pennycooke    
Name: Colin Pennycooke
Title: Counsel





--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


METLIFE INSURANCE K.K.


By:
METLIFE INVESTMENT ADVISORS, LLC, Its Investment Manager





By: /s/ John A. Wills        
Name: John A. Wills
Title: Managing Director















--------------------------------------------------------------------------------





Schedule A
Defined Terms
As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Section following such term:
“2027 Bonds” is defined in Section 1.
“2038 Bonds” is defined in Section 1.
“2057 Bonds” is defined in Section 1.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Bond Purchase Agreement, including all Schedules attached
hereto.
“Anti-Corruption Laws” means any law or regulation applicable to the Company or
any Subsidiary regarding bribery or any other corrupt activity, including the
U.S. Foreign Corrupt Practices Act.
“Anti-Money Laundering Laws” means any law or regulation applicable to the
Company or any Subsidiary regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b)
above.
“Bonds” is defined in Section 1.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Closing” is defined in Section 3.


Schedule A-1
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




“Closing Date” means the date of the Closing.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.
“Confidential Information” is defined in Section 15.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Disclosure Documents” is defined in Section 5.3.
“Disqualification Event” is defined in Section 5.13.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.
“Event of Default” means any event that constitutes a default under Section
11.01 of the Indenture.
“Execution Date” is defined in Section 3.
“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any non-U.S. jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other


Schedule A-2
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




jurisdiction, which (in either case) facilitates the implementation of the
foregoing clause (a), and (c) any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means (a) the government of (i) the United States of
America or any state, municipality or other political subdivision thereof or
(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or that asserts jurisdiction over any properties of
the Company or any Subsidiary, or (b) any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government, including, without limitation, any federal, state or
municipal commission, board or other administrative agency or any other public
authority.
“Governmental Official” means any governmental official or employee, any
employee of any government-owned or government-controlled entity, any political
party, any official of a political party, any candidate for political office,
any official of any public international organization or anyone else acting in
an official capacity.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health or safety, the removal of
which may be required or


Schedule A-3
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




the generation, manufacture, refining, production, processing, treatment,
storage, handling, transportation, transfer, use, disposal, release, discharge,
spillage, seepage or filtration of which is or shall be restricted, prohibited
or penalized by any applicable law, including asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum, petroleum products, lead based
paint, radon gas or similar restricted, prohibited or penalized substances.
“Holder” means, with respect to any Bond, the Person in whose name such Bond is
registered in the books for the registration and transfer maintained by the
Company pursuant to Section 2.06 of the Indenture (or otherwise provided for in
the Supplemental Indenture).
“Indebtedness” with respect to any Person means, at any time, without
duplication:
(a)    its liabilities for borrowed money and its redemption obligations in
respect of any mandatorily redeemable class of capital stock of a Person that is
preferred over any other class of capital stock (or similar equity interests) of
such Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities that would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money); and
(f)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (e) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
“Indenture” is defined in Section 2.2.
“INHAM Exemption” means PTE 96-23.


Schedule A-4
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




“Institutional Investor” means (a) any Purchaser, (b) any Holder holding
(together with one or more of its Affiliates) more than 5% of the aggregate
principal amount of the Bonds then outstanding, (c) any bank, trust company,
savings and loan association or other financial institution, any pension plan,
any investment company, any insurance company, any broker or dealer, or any
other similar financial institution or entity, regardless of legal form, and (d)
with respect to any Holder, any fund or entity that (i) invests in Securities or
bank loans and (ii) is advised or managed by such Holder, the same investment
advisor as such Holder or by an Affiliate of such Holder or such investment
advisor.
“Issuer Covered Person” is defined in Section 5.13.
“Issuer Covered Persons” is defined in Section 5.13.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including, in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement, the Indenture and the Bonds or (c) the
validity or enforceability of this Agreement, the Indenture or the Bonds.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners.
“NAIC Annual Statement” is defined in Section 6.2(a).
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


Schedule A-5
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“PTE” means a Prohibited Transaction Class Exemption issued by the United States
Department of Labor.
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Person’s successors and
assigns; provided, however, that any such Person that ceases to be the
registered holder or a beneficial owner (through a nominee) of a Bond as the
result of a transfer thereof shall cease to be included within the meaning of
“Purchaser” of such Bond for the purposes of this Agreement upon such transfer.
“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Bonds and including their notice and payment information.
“QPAM Exemption” means PTE 84-14.
“Required Holders” means, at any time (i) prior to the Closing, the Purchasers,
and (ii) on or after the Closing, the Holders of a majority in principal amount
of the Bonds at the time outstanding (exclusive of Bonds then owned by the
Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Securities” or “Security” shall have the meaning specified in Section 2(a)(1)
of the Securities Act.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.


Schedule A-6
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Source” is defined in Section 6.2.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Substitute Purchaser” is defined in Section 16.
“Supplemental Indenture” is defined in Section 2.2.
“SVO” means the Securities Valuation Office of the NAIC.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
“Trustee” is defined in Section 2.2.
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic


Schedule A-7
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




sanctions have been imposed on any Person, entity, organization, country or
regime, including the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Iran Sanctions Act, the Sudan Accountability and
Divestment Act and any other OFAC Sanctions Program.




Schedule A-8
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------





Schedule 2.2
Form of Supplemental Indenture (Including Form of Bonds)
See attached.




Schedule 2.2-1
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------







ONE HUNDRED {__________} SUPPLEMENTAL INDENTURE
Providing among other things for
FIRST MORTGAGE BONDS,
$100,000,000 3.68% First Mortgage Bonds Due 2027
$215,000,000 4.01% First Mortgage Bonds Due 2038
$185,000,000 4.28% First Mortgage Bonds Due 2057

Dated as of October 1, 2018
--------------
CONSUMERS ENERGY COMPANY
TO
THE BANK OF NEW YORK MELLON,
TRUSTEE
Counterpart _____ of 100









--------------------------------------------------------------------------------





THIS ONE HUNDRED {__________} SUPPLEMENTAL INDENTURE, dated as of October 1,
2018 (herein sometimes referred to as “this Supplemental Indenture”), made and
entered into by and between CONSUMERS ENERGY COMPANY, a corporation organized
and existing under the laws of the State of Michigan, with its principal
executive office and place of business at One Energy Plaza, in Jackson, Jackson
County, Michigan 49201, formerly known as Consumers Power Company (hereinafter
sometimes referred to as the “Company”), and THE BANK OF NEW YORK MELLON
(formerly known as The Bank of New York), a New York banking corporation, with
its corporate trust offices at 101 Barclay St., New York, New York 10286
(hereinafter sometimes referred to as the “Trustee”), as Trustee under the
Indenture dated as of September 1, 1945 between Consumers Power Company, a Maine
corporation (hereinafter sometimes referred to as the “Maine corporation”), and
City Bank Farmers Trust Company (Citibank, N.A., successor, hereinafter
sometimes referred to as the “Predecessor Trustee”), securing bonds issued and
to be issued as provided therein (hereinafter sometimes referred to as the
“Indenture”),
WHEREAS, at the close of business on January 30, 1959, City Bank Farmers Trust
Company was converted into a national banking association under the title “First
National City Trust Company”; and
WHEREAS, at the close of business on January 15, 1963, First National City Trust
Company was merged into First National City Bank; and
WHEREAS, at the close of business on October 31, 1968, First National City Bank
was merged into The City Bank of New York, National Association, the name of
which was thereupon changed to First National City Bank; and
WHEREAS, effective March 1, 1976, the name of First National City Bank was
changed to Citibank, N.A.; and
WHEREAS, effective July 16, 1984, Manufacturers Hanover Trust Company succeeded
Citibank, N.A. as Trustee under the Indenture; and
WHEREAS, effective June 19, 1992, Chemical Bank succeeded by merger to
Manufacturers Hanover Trust Company as Trustee under the Indenture; and
WHEREAS, effective July 15, 1996, The Chase Manhattan Bank (National
Association) merged with and into Chemical Bank which thereafter was renamed The
Chase Manhattan Bank; and
WHEREAS, effective November 11, 2001, The Chase Manhattan Bank merged with
Morgan Guaranty Trust Company of New York and the surviving corporation was
renamed JPMorgan Chase Bank; and
WHEREAS, effective November 13, 2004, the name of JPMorgan Chase Bank was
changed to JPMorgan Chase Bank, N.A.; and


1





--------------------------------------------------------------------------------




WHEREAS, effective April 7, 2006, The Bank of New York succeeded JPMorgan Chase
Bank, N.A. as Trustee under the Indenture; and
WHEREAS, effective July 1, 2008, the name of The Bank of New York was changed to
The Bank of New York Mellon; and
WHEREAS, the Indenture was executed and delivered for the purpose of securing
such bonds as may from time to time be issued under and in accordance with the
terms of the Indenture, the aggregate principal amount of bonds to be secured
thereby being limited to $11,000,000,000 at any one time outstanding (except as
provided in Section 2.01 of the Indenture), and the Indenture describes and sets
forth the property conveyed thereby and is filed in the Office of the Secretary
of State of the State of Michigan and is of record in the Office of the Register
of Deeds of each county in the State of Michigan in which this Supplemental
Indenture is to be recorded; and
WHEREAS, the Indenture has been supplemented and amended by various indentures
supplemental thereto, each of which is filed in the Office of the Secretary of
State of the State of Michigan and is of record in the Office of the Register of
Deeds of each county in the State of Michigan in which this Supplemental
Indenture is to be recorded; and
WHEREAS, the Company and the Maine corporation entered into an Agreement of
Merger and Consolidation, dated as of February 14, 1968, which provided for the
Maine corporation to merge into the Company; and
WHEREAS, the effective date of such Agreement of Merger and Consolidation was
June 6, 1968, upon which date the Maine corporation was merged into the Company
and the name of the Company was changed from “Consumers Power Company of
Michigan” to “Consumers Power Company”; and
WHEREAS, the Company and the Predecessor Trustee entered into a Sixteenth
Supplemental Indenture, dated as of June 4, 1968, which provided, among other
things, for the assumption of the Indenture by the Company; and
WHEREAS, said Sixteenth Supplemental Indenture became effective on the effective
date of such Agreement of Merger and Consolidation; and
WHEREAS, the Company has succeeded to and has been substituted for the Maine
corporation under the Indenture with the same effect as if it had been named
therein as the mortgagor corporation; and
WHEREAS, effective March 11, 1997, the name of Consumers Power Company was
changed to Consumers Energy Company; and
WHEREAS, the Indenture provides for the issuance of bonds thereunder in one or
more series, and the Company, by appropriate corporate action in conformity with
the terms of the Indenture, has duly determined to create, and does hereby
create, a new series of bonds under the Indenture designated 3.68% Series due
2027, which bonds shall also bear the descriptive title “First Mortgage Bonds”
(hereinafter provided for and hereinafter sometimes referred to as the


2





--------------------------------------------------------------------------------




“2027 Bonds”), the bonds of which series are to be issued as registered bonds
without coupons and are to bear interest at the rate per annum specified in the
title thereof and are to mature on October 1, 2027; and
WHEREAS, the Indenture provides for the issuance of bonds thereunder in one or
more series, and the Company, by appropriate corporate action in conformity with
the terms of the Indenture, has duly determined to create, and does hereby
create, a new series of bonds under the Indenture designated 4.01% Series due
2038, which bonds shall also bear the descriptive title “First Mortgage Bonds”
(hereinafter provided for and hereinafter sometimes referred to as the “2038
Bonds”), the bonds of which series are to be issued as registered bonds without
coupons and are to bear interest at the rate per annum specified in the title
thereof and are to mature on October 1, 2038; and
WHEREAS, the Indenture provides for the issuance of bonds thereunder in one or
more series, and the Company, by appropriate corporate action in conformity with
the terms of the Indenture, has duly determined to create, and does hereby
create, a new series of bonds under the Indenture designated 4.28% Series due
2057, which bonds shall also bear the descriptive title “First Mortgage Bonds”
(hereinafter provided for and hereinafter sometimes referred to as the “2057
Bonds”), the bonds of which series are to be issued as registered bonds without
coupons and are to bear interest at the rate per annum specified in the title
thereof and are to mature on October 1, 2057; and
WHEREAS, the Company and the purchasers party thereto (the “Purchasers”) have
entered into a Bond Purchase Agreement dated as of July 24, 2018 (the “Bond
Purchase Agreement”), pursuant to which the Company agreed to sell and the
Purchasers agreed to buy $100,000,000 in aggregate principal amount of 2027
Bonds, $215,000,000 in aggregate principal amount of 2038 Bonds and $185,000,000
in aggregate principal amount of 2057 Bonds (such 2027 Bonds, 2038 Bonds and
2057 Bonds, collectively the “Bonds”); and
WHEREAS, each of the registered bonds without coupons of the 2027 Bonds and the
Trustee’s Authentication Certificate thereon, each of the registered bonds
without coupons of the 2038 Bonds and the Trustee’s Authentication Certificate
thereon, and each of the registered bonds without coupons of the 2057 Bonds and
the Trustee’s Authentication Certificate thereon, are to be substantially in the
following forms, respectively, to wit:
{FORM OF REGISTERED BOND OF THE 2027 BONDS}
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE. NEITHER THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.




3





--------------------------------------------------------------------------------




CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
3.68% SERIES DUE 2027
PPN:    $_____________
No.: __
CONSUMERS ENERGY COMPANY, a Michigan corporation (hereinafter called the
“Company”), for value received, hereby promises to pay to _______________, or
registered assigns, the principal sum of ________________ Dollars
($______________) on October 1, 2027 (the “2027 Stated Maturity”), and to pay to
the registered holder hereof interest on said sum from and including the latest
semi-annual interest payment date to which interest has been paid or duly made
available for payment on the bonds of this series preceding the date hereof,
unless the date hereof be an interest payment date to which interest is being
paid, in which case from and including the date hereof, or unless the date
hereof is prior to April 1, 2019, in which case from and including October 1,
2018 (or if this bond is dated between the record date for any interest payment
date and such interest payment date, then from and including such interest
payment date, provided, however, that if the Company shall default in payment of
the interest due on such interest payment date, then from and including the next
preceding semi-annual interest payment date to which interest has been paid or
duly made available for payment on the bonds of this series, or if such interest
payment date is April 1, 2019, from and including October 1, 2018), in each case
to but excluding the next succeeding interest payment date or the date of
maturity, as the case may be, at the rate per annum, until the principal hereof
is paid or duly made available for payment, specified in the title of this bond,
payable on April 1 and October 1 in each year. The provisions of this bond are
continued below and such continued provisions shall for all purposes have the
same effect as though fully set forth at this place.
This bond shall not be valid or become obligatory for any purpose unless and
until it shall have been authenticated by the execution by the Trustee or its
successor in trust under the Indenture of the certificate hereon.
IN WITNESS WHEREOF, Consumers Energy Company has caused this bond to be executed
in its name by its Chairman of the Board, its President or one of its Vice
Presidents by his or her signature or a facsimile thereof, and its corporate
seal or a facsimile thereof to be affixed hereto or imprinted hereon and
attested by its Secretary or one of its Assistant Secretaries by his or her
signature or a facsimile thereof.
CONSUMERS ENERGY COMPANY
Dated:
By:    
Printed:    
Title:    
Attest:     


4





--------------------------------------------------------------------------------




TRUSTEE’S AUTHENTICATION CERTIFICATE
This is one of the bonds, of the series designated therein, described in the
within-mentioned Indenture.
THE BANK OF NEW YORK MELLON, Trustee
By:    
Authorized Officer
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
3.68% SERIES DUE 2027
The interest payable on any April 1 or October 1 will, subject to certain
exceptions provided in the Indenture hereinafter mentioned, be paid to the
person in whose name this bond is registered at 5:00 p.m., New York City time,
on the record date, which shall be the March 15 or September 15 (whether or not
such March 15 or September 15 shall be a legal holiday or a day on which banking
institutions in the Borough of Manhattan, The City of New York, are authorized
to close) preceding the relevant interest payment date, except that interest
payable at the 2027 Stated Maturity shall be paid to the person to whom the
principal amount is paid. The initial interest payment date will be April 1,
2019. The principal of and the premium, if any, and interest on this bond shall
be payable at the office or agency of the Company in the Borough of Manhattan,
The City of New York, designated for that purpose, in any coin or currency of
the United States of America which at the time of payment is legal tender for
public and private debts.
This bond is one of the bonds of a series designated as First Mortgage Bonds,
3.68% Series due 2027 (sometimes herein referred to as the “2027 Bonds” or the
“Bonds”) issued under and in accordance with and secured by an indenture dated
as of September 1, 1945, given by the Company (or its predecessor, Consumers
Power Company, a Maine corporation) to City Bank Farmers Trust Company (The Bank
of New York Mellon, successor) (hereinafter sometimes referred to as the
“Trustee”), together with indentures supplemental thereto, heretofore or
hereafter executed, to which indenture and indentures supplemental thereto
(hereinafter referred to collectively as the “Indenture”) reference is hereby
made for a description of the property mortgaged and pledged, the nature and
extent of the security and the rights, duties and immunities thereunder of the
Trustee and the rights of the holders of said bonds and of the Trustee and of
the Company in respect of such security, and the limitations on such rights. By
the terms of the Indenture, the bonds to be secured thereby are issuable in
series which may vary as to date, amount, date of maturity, rate of interest and
in other respects as provided in the Indenture.
Any or all of the 2027 Bonds may be redeemed by the Company, at its option, in
whole or in part, at any time and from time to time prior to maturity, at a
redemption price, as calculated by the Company, equal to 100% of the principal
amount of such 2027 Bonds being


5





--------------------------------------------------------------------------------




redeemed plus, in the case of any redemption prior to the Par Call Date (as
defined below), the Applicable Premium (as defined below), if any, thereon at
the time of redemption, together with (at any time) accrued and unpaid interest,
if any, thereon to, but not including, the redemption date. In no event will the
redemption price be less than 100% of the principal amount of the 2027 Bonds
being redeemed plus accrued and unpaid interest, if any, thereon to, but not
including, the redemption date.
“Par Call Date” means April 1, 2027.
“Applicable Premium” means, as calculated by the Company, with respect to a 2027
Bond (or portion thereof) being redeemed at any time prior to the Par Call Date,
the excess of (i) the present value at the redemption date of (A) the principal
amount of such 2027 Bond (or portion thereof) being redeemed as though such 2027
Bond (or portion thereof) matured on the Par Call Date plus (B) all remaining
scheduled interest payments on such 2027 Bond (or portion thereof) after such
redemption date that would be due if such 2027 Bond matured on the Par Call Date
(but, for the avoidance of doubt, excluding any portion of such payments of
interest accrued to such redemption date), which present value shall be computed
by the Company using a discount rate equal to the Treasury Rate (as defined
below) plus 50 basis points, over (ii) the principal amount of such 2027 Bond
(or portion thereof) being redeemed at such time. For purposes of this
definition, the present values of interest and principal payments will be
determined in accordance with generally accepted principles of financial
analysis.
“Treasury Rate” means, as calculated by the Company, the yield to maturity at
the time of computation of on-the-run United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (the “Statistical Release”)) that has become publicly
available at least two Business Days prior to the redemption date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data) most nearly equal to the then remaining average life to
stated maturity of the 2027 Bonds being redeemed (assuming for this purpose that
such 2027 Bonds matured on the Par Call Date); provided, however, that if the
average life to stated maturity of the 2027 Bonds is not equal to the constant
maturity of an on-the-run United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by the Company by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of on-the-run United States Treasury securities for which
such yields are given.
If less than all of the 2027 Bonds are to be redeemed, the principal amount of
such 2027 Bonds to be redeemed shall be allocated among all of the 2027 Bonds at
the time outstanding in proportion, as nearly as practicable and as calculated
by the Company, to the respective unpaid principal amounts thereof not
theretofore called for redemption. Notice of redemption shall be delivered not
less than 10 nor more than 60 days prior to the date fixed for redemption to the
holders of the 2027 Bonds to be redeemed; provided, however, that the failure to
duly deliver such notice, or any defect therein, shall not affect the validity
of any proceedings for the redemption of the 2027 Bonds as to which there shall
have been no such failure or defect. On and after the date fixed for redemption
(unless the Company shall default in the payment of the 2027 Bonds or portions
thereof to be redeemed at the applicable redemption price, together


6





--------------------------------------------------------------------------------




with accrued and unpaid interest, if any, thereon to, but not including, such
date), interest on the 2027 Bonds or the portions thereof so called for
redemption shall cease to accrue.
This bond is not redeemable by the operation of the maintenance and replacement
provisions of the Indenture or with the proceeds of released property or in any
other manner except as set forth above.
In case of certain defaults as specified in the Indenture, the principal of this
bond may be declared or may become due and payable on the conditions, at the
time, in the manner and with the effect provided in the Indenture. The holders
of certain specified percentages of the bonds at the time outstanding, including
in certain cases specified percentages of bonds of particular series, may in
certain cases, to the extent and as provided in the Indenture, waive certain
defaults thereunder and the consequences of such defaults.
The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than seventy-five per centum in principal
amount of the bonds (exclusive of bonds disqualified by reason of the Company’s
interest therein) at the time outstanding, including, if more than one series of
bonds shall be at the time outstanding, not less than sixty per centum in
principal amount of each series affected, to effect, by an indenture
supplemental to the Indenture, modifications or alterations of the Indenture and
of the rights and obligations of the Company and the rights of the holders of
the bonds and coupons; provided, however, that no such modification or
alteration shall be made without the written approval or consent of the holder
hereof which will (a) extend the maturity of this bond or reduce the rate or
extend the time of payment of interest hereon or reduce the amount of the
principal hereof or reduce any premium payable on the redemption hereof, (b)
permit the creation of any lien, not otherwise permitted, prior to or on a
parity with the lien of the Indenture, or (c) reduce the aforesaid percentage of
the principal amount of bonds the holders of which are required to approve any
such supplemental indenture.
The Company reserves the right, without any consent, vote or other action by
holders of the 2027 Bonds or any other series created after the Sixty-eighth
Supplemental Indenture, to amend the Indenture to reduce the percentage of the
principal amount of bonds the holders of which are required to approve any
supplemental indenture (other than any supplemental indenture which is subject
to the proviso contained in the immediately preceding sentence) (a) from not
less than seventy-five per centum (including sixty per centum of each series
affected) to not less than a majority in principal amount of the bonds at the
time outstanding or (b) in case fewer than all series are affected, not less
than a majority in principal amount of the bonds of all affected series, voting
together.
No recourse shall be had for the payment of the principal of or premium, if any,
or interest on this bond, or for any claim based hereon, or otherwise in respect
hereof or of the Indenture, to or against any incorporator, stockholder,
director or officer, past, present or future, as such, of the Company, or of any
predecessor or successor company, either directly or through the Company, or
such predecessor or successor company, or otherwise, under any constitution or
statute or rule of law, or by the enforcement of any assessment or penalty, or
otherwise, all such liability of incorporators, stockholders, directors and
officers, as such, being waived and released


7





--------------------------------------------------------------------------------




by the holder and owner hereof by the acceptance of this bond and being likewise
waived and released by the terms of the Indenture.
This bond shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.
{END OF FORM OF REGISTERED BOND OF THE 2027 BONDS}
- - - - - - - - - - - - - - -
{FORM OF REGISTERED BOND OF THE 2038 BONDS}
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE. NEITHER THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.


CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
4.01% SERIES DUE 2038
PPN:    $_____________
No.: __
CONSUMERS ENERGY COMPANY, a Michigan corporation (hereinafter called the
“Company”), for value received, hereby promises to pay to _______________, or
registered assigns, the principal sum of ________________ Dollars
($______________) on October 1, 2038 (the “2038 Stated Maturity”), and to pay to
the registered holder hereof interest on said sum from and including the latest
semi-annual interest payment date to which interest has been paid or duly made
available for payment on the bonds of this series preceding the date hereof,
unless the date hereof be an interest payment date to which interest is being
paid, in which case from and including the date hereof, or unless the date
hereof is prior to April 1, 2019, in which case from and including October 1,
2018 (or if this bond is dated between the record date for any interest payment
date and such interest payment date, then from and including such interest
payment date, provided, however, that if the Company shall default in payment of
the interest due on such interest payment date, then from and including the next
preceding semi-annual interest payment date to which interest has been paid or
duly made available for payment on the bonds of this series, or if such interest
payment date is April 1, 2019, from and including October 1, 2018), in each case
to but excluding the next succeeding interest payment date or the


8





--------------------------------------------------------------------------------




date of maturity, as the case may be, at the rate per annum, until the principal
hereof is paid or duly made available for payment, specified in the title of
this bond, payable on April 1 and October 1 in each year. The provisions of this
bond are continued below and such continued provisions shall for all purposes
have the same effect as though fully set forth at this place.
This bond shall not be valid or become obligatory for any purpose unless and
until it shall have been authenticated by the execution by the Trustee or its
successor in trust under the Indenture of the certificate hereon.
IN WITNESS WHEREOF, Consumers Energy Company has caused this bond to be executed
in its name by its Chairman of the Board, its President or one of its Vice
Presidents by his or her signature or a facsimile thereof, and its corporate
seal or a facsimile thereof to be affixed hereto or imprinted hereon and
attested by its Secretary or one of its Assistant Secretaries by his or her
signature or a facsimile thereof.
CONSUMERS ENERGY COMPANY
Dated:
By:    
Printed:    
Title:    
Attest:     
TRUSTEE’S AUTHENTICATION CERTIFICATE
This is one of the bonds, of the series designated therein, described in the
within-mentioned Indenture.
THE BANK OF NEW YORK MELLON, Trustee
By:    
Authorized Officer
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
4.01% SERIES DUE 2038
The interest payable on any April 1 or October 1 will, subject to certain
exceptions provided in the Indenture hereinafter mentioned, be paid to the
person in whose name this bond is registered at 5:00 p.m., New York City time,
on the record date, which shall be the March 15 or September 15 (whether or not
such March 15 or September 15 shall be a legal holiday or a day on which banking
institutions in the Borough of Manhattan, The City of New York, are authorized
to close) preceding the relevant interest payment date, except that interest


9





--------------------------------------------------------------------------------




payable at the 2038 Stated Maturity shall be paid to the person to whom the
principal amount is paid. The initial interest payment date will be April 1,
2019. The principal of and the premium, if any, and interest on this bond shall
be payable at the office or agency of the Company in the Borough of Manhattan,
The City of New York, designated for that purpose, in any coin or currency of
the United States of America which at the time of payment is legal tender for
public and private debts.
This bond is one of the bonds of a series designated as First Mortgage Bonds,
4.01% Series due 2038 (sometimes herein referred to as the “2038 Bonds” or the
“Bonds”) issued under and in accordance with and secured by an indenture dated
as of September 1, 1945, given by the Company (or its predecessor, Consumers
Power Company, a Maine corporation) to City Bank Farmers Trust Company (The Bank
of New York Mellon, successor) (hereinafter sometimes referred to as the
“Trustee”), together with indentures supplemental thereto, heretofore or
hereafter executed, to which indenture and indentures supplemental thereto
(hereinafter referred to collectively as the “Indenture”) reference is hereby
made for a description of the property mortgaged and pledged, the nature and
extent of the security and the rights, duties and immunities thereunder of the
Trustee and the rights of the holders of said bonds and of the Trustee and of
the Company in respect of such security, and the limitations on such rights. By
the terms of the Indenture, the bonds to be secured thereby are issuable in
series which may vary as to date, amount, date of maturity, rate of interest and
in other respects as provided in the Indenture.
Any or all of the 2038 Bonds may be redeemed by the Company, at its option, in
whole or in part, at any time and from time to time prior to maturity, at a
redemption price, as calculated by the Company, equal to 100% of the principal
amount of such 2038 Bonds being redeemed plus, in the case of any redemption
prior to the Par Call Date (as defined below), the Applicable Premium (as
defined below), if any, thereon at the time of redemption, together with (at any
time) accrued and unpaid interest, if any, thereon to, but not including, the
redemption date. In no event will the redemption price be less than 100% of the
principal amount of the 2038 Bonds being redeemed plus accrued and unpaid
interest, if any, thereon to, but not including, the redemption date.
“Par Call Date” means April 1, 2038.
“Applicable Premium” means, as calculated by the Company, with respect to a 2038
Bond (or portion thereof) being redeemed at any time prior to the Par Call Date,
the excess of (i) the present value at the redemption date of (A) the principal
amount of such 2038 Bond (or portion thereof) being redeemed as though such 2038
Bond (or portion thereof) matured on the Par Call Date plus (B) all remaining
scheduled interest payments on such 2038 Bond (or portion thereof) after such
redemption date that would be due if such 2038 Bond matured on the Par Call Date
(but, for the avoidance of doubt, excluding any portion of such payments of
interest accrued to such redemption date), which present value shall be computed
by the Company using a discount rate equal to the Treasury Rate (as defined
below) plus 50 basis points, over (ii) the principal amount of such 2038 Bond
(or portion thereof) being redeemed at such time. For purposes of this
definition, the present values of interest and principal payments will be
determined in accordance with generally accepted principles of financial
analysis.


10





--------------------------------------------------------------------------------




“Treasury Rate” means, as calculated by the Company, the yield to maturity at
the time of computation of on-the-run United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (the “Statistical Release”)) that has become publicly
available at least two Business Days prior to the redemption date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data) most nearly equal to the then remaining average life to
stated maturity of the 2038 Bonds being redeemed (assuming for this purpose that
such 2038 Bonds matured on the Par Call Date); provided, however, that if the
average life to stated maturity of the 2038 Bonds is not equal to the constant
maturity of an on-the-run United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by the Company by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of on-the-run United States Treasury securities for which
such yields are given.
If less than all of the 2038 Bonds are to be redeemed, the principal amount of
such 2038 Bonds to be redeemed shall be allocated among all of the 2038 Bonds at
the time outstanding in proportion, as nearly as practicable and as calculated
by the Company, to the respective unpaid principal amounts thereof not
theretofore called for redemption. Notice of redemption shall be delivered not
less than 10 nor more than 60 days prior to the date fixed for redemption to the
holders of the 2038 Bonds to be redeemed; provided, however, that the failure to
duly deliver such notice, or any defect therein, shall not affect the validity
of any proceedings for the redemption of the 2038 Bonds as to which there shall
have been no such failure or defect. On and after the date fixed for redemption
(unless the Company shall default in the payment of the 2038 Bonds or portions
thereof to be redeemed at the applicable redemption price, together with accrued
and unpaid interest, if any, thereon to, but not including, such date), interest
on the 2038 Bonds or the portions thereof so called for redemption shall cease
to accrue.
This bond is not redeemable by the operation of the maintenance and replacement
provisions of the Indenture or with the proceeds of released property or in any
other manner except as set forth above.
In case of certain defaults as specified in the Indenture, the principal of this
bond may be declared or may become due and payable on the conditions, at the
time, in the manner and with the effect provided in the Indenture. The holders
of certain specified percentages of the bonds at the time outstanding, including
in certain cases specified percentages of bonds of particular series, may in
certain cases, to the extent and as provided in the Indenture, waive certain
defaults thereunder and the consequences of such defaults.
The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than seventy-five per centum in principal
amount of the bonds (exclusive of bonds disqualified by reason of the Company’s
interest therein) at the time outstanding, including, if more than one series of
bonds shall be at the time outstanding, not less than sixty per centum in
principal amount of each series affected, to effect, by an indenture
supplemental to the Indenture, modifications or alterations of the Indenture and
of the rights and obligations of the Company and the rights of the holders of
the bonds and coupons; provided, however, that no such modification or
alteration shall be made without the written approval or consent of the holder
hereof which will (a) extend the maturity of this bond or reduce the rate or


11





--------------------------------------------------------------------------------




extend the time of payment of interest hereon or reduce the amount of the
principal hereof or reduce any premium payable on the redemption hereof, (b)
permit the creation of any lien, not otherwise permitted, prior to or on a
parity with the lien of the Indenture, or (c) reduce the aforesaid percentage of
the principal amount of bonds the holders of which are required to approve any
such supplemental indenture.
The Company reserves the right, without any consent, vote or other action by
holders of the 2038 Bonds or any other series created after the Sixty-eighth
Supplemental Indenture, to amend the Indenture to reduce the percentage of the
principal amount of bonds the holders of which are required to approve any
supplemental indenture (other than any supplemental indenture which is subject
to the proviso contained in the immediately preceding sentence) (a) from not
less than seventy-five per centum (including sixty per centum of each series
affected) to not less than a majority in principal amount of the bonds at the
time outstanding or (b) in case fewer than all series are affected, not less
than a majority in principal amount of the bonds of all affected series, voting
together.
No recourse shall be had for the payment of the principal of or premium, if any,
or interest on this bond, or for any claim based hereon, or otherwise in respect
hereof or of the Indenture, to or against any incorporator, stockholder,
director or officer, past, present or future, as such, of the Company, or of any
predecessor or successor company, either directly or through the Company, or
such predecessor or successor company, or otherwise, under any constitution or
statute or rule of law, or by the enforcement of any assessment or penalty, or
otherwise, all such liability of incorporators, stockholders, directors and
officers, as such, being waived and released by the holder and owner hereof by
the acceptance of this bond and being likewise waived and released by the terms
of the Indenture.
This bond shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.
{END OF FORM OF REGISTERED BOND OF THE 2038 BONDS}
- - - - - - - - - - - - - - -
{FORM OF REGISTERED BOND OF THE 2057 BONDS}
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE. NEITHER THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.




12





--------------------------------------------------------------------------------




CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
4.28% SERIES DUE 2057
PPN:    $_____________
No.: __
CONSUMERS ENERGY COMPANY, a Michigan corporation (hereinafter called the
“Company”), for value received, hereby promises to pay to _______________, or
registered assigns, the principal sum of ________________ Dollars
($______________) on October 1, 2057 (the “2057 Stated Maturity”), and to pay to
the registered holder hereof interest on said sum from and including the latest
semi-annual interest payment date to which interest has been paid or duly made
available for payment on the bonds of this series preceding the date hereof,
unless the date hereof be an interest payment date to which interest is being
paid, in which case from and including the date hereof, or unless the date
hereof is prior to April 1, 2019, in which case from and including October 1,
2018 (or if this bond is dated between the record date for any interest payment
date and such interest payment date, then from and including such interest
payment date, provided, however, that if the Company shall default in payment of
the interest due on such interest payment date, then from and including the next
preceding semi-annual interest payment date to which interest has been paid or
duly made available for payment on the bonds of this series, or if such interest
payment date is April 1, 2019, from and including October 1, 2018), in each case
to but excluding the next succeeding interest payment date or the date of
maturity, as the case may be, at the rate per annum, until the principal hereof
is paid or duly made available for payment, specified in the title of this bond,
payable on April 1 and October 1 in each year. The provisions of this bond are
continued below and such continued provisions shall for all purposes have the
same effect as though fully set forth at this place.
This bond shall not be valid or become obligatory for any purpose unless and
until it shall have been authenticated by the execution by the Trustee or its
successor in trust under the Indenture of the certificate hereon.
IN WITNESS WHEREOF, Consumers Energy Company has caused this bond to be executed
in its name by its Chairman of the Board, its President or one of its Vice
Presidents by his or her signature or a facsimile thereof, and its corporate
seal or a facsimile thereof to be affixed hereto or imprinted hereon and
attested by its Secretary or one of its Assistant Secretaries by his or her
signature or a facsimile thereof.
CONSUMERS ENERGY COMPANY
Dated:
By:    
Printed:    
Title:    
Attest:     


13





--------------------------------------------------------------------------------




TRUSTEE’S AUTHENTICATION CERTIFICATE
This is one of the bonds, of the series designated therein, described in the
within-mentioned Indenture.
THE BANK OF NEW YORK MELLON, Trustee
By:    
Authorized Officer
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
4.28% SERIES DUE 2057
The interest payable on any April 1 or October 1 will, subject to certain
exceptions provided in the Indenture hereinafter mentioned, be paid to the
person in whose name this bond is registered at 5:00 p.m., New York City time,
on the record date, which shall be the March 15 or September 15 (whether or not
such March 15 or September 15 shall be a legal holiday or a day on which banking
institutions in the Borough of Manhattan, The City of New York, are authorized
to close) preceding the relevant interest payment date, except that interest
payable at the 2057 Stated Maturity shall be paid to the person to whom the
principal amount is paid. The initial interest payment date will be April 1,
2019. The principal of and the premium, if any, and interest on this bond shall
be payable at the office or agency of the Company in the Borough of Manhattan,
The City of New York, designated for that purpose, in any coin or currency of
the United States of America which at the time of payment is legal tender for
public and private debts.
This bond is one of the bonds of a series designated as First Mortgage Bonds,
4.28% Series due 2057 (sometimes herein referred to as the “2057 Bonds” or the
“Bonds”) issued under and in accordance with and secured by an indenture dated
as of September 1, 1945, given by the Company (or its predecessor, Consumers
Power Company, a Maine corporation) to City Bank Farmers Trust Company (The Bank
of New York Mellon, successor) (hereinafter sometimes referred to as the
“Trustee”), together with indentures supplemental thereto, heretofore or
hereafter executed, to which indenture and indentures supplemental thereto
(hereinafter referred to collectively as the “Indenture”) reference is hereby
made for a description of the property mortgaged and pledged, the nature and
extent of the security and the rights, duties and immunities thereunder of the
Trustee and the rights of the holders of said bonds and of the Trustee and of
the Company in respect of such security, and the limitations on such rights. By
the terms of the Indenture, the bonds to be secured thereby are issuable in
series which may vary as to date, amount, date of maturity, rate of interest and
in other respects as provided in the Indenture.
Any or all of the 2057 Bonds may be redeemed by the Company, at its option, in
whole or in part, at any time and from time to time prior to maturity, at a
redemption price, as calculated by the Company, equal to 100% of the principal
amount of such 2057 Bonds being


14





--------------------------------------------------------------------------------




redeemed plus, in the case of any redemption prior to the Par Call Date (as
defined below), the Applicable Premium (as defined below), if any, thereon at
the time of redemption, together with (at any time) accrued and unpaid interest,
if any, thereon to, but not including, the redemption date. In no event will the
redemption price be less than 100% of the principal amount of the 2057 Bonds
being redeemed plus accrued and unpaid interest, if any, thereon to, but not
including, the redemption date.
“Par Call Date” means April 1, 2057.
“Applicable Premium” means, as calculated by the Company, with respect to a 2057
Bond (or portion thereof) being redeemed at any time prior to the Par Call Date,
the excess of (i) the present value at the redemption date of (A) the principal
amount of such 2057 Bond (or portion thereof) being redeemed as though such 2057
Bond (or portion thereof) matured on the Par Call Date plus (B) all remaining
scheduled interest payments on such 2057 Bond (or portion thereof) after such
redemption date that would be due if such 2057 Bond matured on the Par Call Date
(but, for the avoidance of doubt, excluding any portion of such payments of
interest accrued to such redemption date), which present value shall be computed
by the Company using a discount rate equal to the Treasury Rate (as defined
below) plus 50 basis points, over (ii) the principal amount of such 2057 Bond
(or portion thereof) being redeemed at such time. For purposes of this
definition, the present values of interest and principal payments will be
determined in accordance with generally accepted principles of financial
analysis.
“Treasury Rate” means, as calculated by the Company, the yield to maturity at
the time of computation of on-the-run United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (the “Statistical Release”)) that has become publicly
available at least two Business Days prior to the redemption date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data) most nearly equal to the then remaining average life to
stated maturity of the 2057 Bonds being redeemed (assuming for this purpose that
such 2057 Bonds matured on the Par Call Date); provided, however, that if the
average life to stated maturity of the 2057 Bonds is not equal to the constant
maturity of an on-the-run United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by the Company by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of on-the-run United States Treasury securities for which
such yields are given.
If less than all of the 2057 Bonds are to be redeemed, the principal amount of
such 2057 Bonds to be redeemed shall be allocated among all of the 2057 Bonds at
the time outstanding in proportion, as nearly as practicable and as calculated
by the Company, to the respective unpaid principal amounts thereof not
theretofore called for redemption. Notice of redemption shall be delivered not
less than 10 nor more than 60 days prior to the date fixed for redemption to the
holders of the 2057 Bonds to be redeemed; provided, however, that the failure to
duly deliver such notice, or any defect therein, shall not affect the validity
of any proceedings for the redemption of the 2057 Bonds as to which there shall
have been no such failure or defect. On and after the date fixed for redemption
(unless the Company shall default in the payment of the 2057 Bonds or portions
thereof to be redeemed at the applicable redemption price, together


15





--------------------------------------------------------------------------------




with accrued and unpaid interest, if any, thereon to, but not including, such
date), interest on the 2057 Bonds or the portions thereof so called for
redemption shall cease to accrue.
This bond is not redeemable by the operation of the maintenance and replacement
provisions of the Indenture or with the proceeds of released property or in any
other manner except as set forth above.
In case of certain defaults as specified in the Indenture, the principal of this
bond may be declared or may become due and payable on the conditions, at the
time, in the manner and with the effect provided in the Indenture. The holders
of certain specified percentages of the bonds at the time outstanding, including
in certain cases specified percentages of bonds of particular series, may in
certain cases, to the extent and as provided in the Indenture, waive certain
defaults thereunder and the consequences of such defaults.
The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than seventy-five per centum in principal
amount of the bonds (exclusive of bonds disqualified by reason of the Company’s
interest therein) at the time outstanding, including, if more than one series of
bonds shall be at the time outstanding, not less than sixty per centum in
principal amount of each series affected, to effect, by an indenture
supplemental to the Indenture, modifications or alterations of the Indenture and
of the rights and obligations of the Company and the rights of the holders of
the bonds and coupons; provided, however, that no such modification or
alteration shall be made without the written approval or consent of the holder
hereof which will (a) extend the maturity of this bond or reduce the rate or
extend the time of payment of interest hereon or reduce the amount of the
principal hereof or reduce any premium payable on the redemption hereof, (b)
permit the creation of any lien, not otherwise permitted, prior to or on a
parity with the lien of the Indenture, or (c) reduce the aforesaid percentage of
the principal amount of bonds the holders of which are required to approve any
such supplemental indenture.
The Company reserves the right, without any consent, vote or other action by
holders of the 2057 Bonds or any other series created after the Sixty-eighth
Supplemental Indenture, to amend the Indenture to reduce the percentage of the
principal amount of bonds the holders of which are required to approve any
supplemental indenture (other than any supplemental indenture which is subject
to the proviso contained in the immediately preceding sentence) (a) from not
less than seventy-five per centum (including sixty per centum of each series
affected) to not less than a majority in principal amount of the bonds at the
time outstanding or (b) in case fewer than all series are affected, not less
than a majority in principal amount of the bonds of all affected series, voting
together.
No recourse shall be had for the payment of the principal of or premium, if any,
or interest on this bond, or for any claim based hereon, or otherwise in respect
hereof or of the Indenture, to or against any incorporator, stockholder,
director or officer, past, present or future, as such, of the Company, or of any
predecessor or successor company, either directly or through the Company, or
such predecessor or successor company, or otherwise, under any constitution or
statute or rule of law, or by the enforcement of any assessment or penalty, or
otherwise, all such liability of incorporators, stockholders, directors and
officers, as such, being waived and released


16





--------------------------------------------------------------------------------




by the holder and owner hereof by the acceptance of this bond and being likewise
waived and released by the terms of the Indenture.
This bond shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.
{END OF FORM OF REGISTERED BOND OF THE 2057 BONDS}
- - - - - - - - - - - - - - -
AND WHEREAS, all acts and things necessary to make the Bonds, when duly executed
by the Company and authenticated by the Trustee or its agent and issued as
prescribed in the Indenture, as heretofore supplemented and amended, and this
Supplemental Indenture, the valid, binding and legal obligations of the Company,
and to constitute the Indenture, as supplemented and amended as aforesaid, as
well as by this Supplemental Indenture, a valid, binding and legal instrument
for the security thereof, have been done and performed, and the creation,
execution and delivery of this Supplemental Indenture and the creation,
execution and issuance of bonds subject to the terms hereof and of the
Indenture, as so supplemented and amended, have in all respects been duly
authorized;
NOW, THEREFORE, in consideration of the premises, of the acceptance and purchase
by the holders thereof of the bonds issued and to be issued under the Indenture,
as supplemented and amended as above set forth, duly paid by the Trustee to the
Company, and of other good and valuable considerations, the receipt whereof is
hereby acknowledged, and for the purpose of securing the due and punctual
payment of the principal of and premium, if any, and interest on all bonds now
outstanding under the Indenture and the $100,000,000 principal amount of the
2027 Bonds, the $215,000,000 principal amount of the 2038 Bonds, and the
$185,000,000 principal amount of the 2057 Bonds, and all other bonds which shall
be issued under the Indenture, as supplemented and amended from time to time,
and for the purpose of securing the faithful performance and observance of all
covenants and conditions therein, and in any indenture supplemental thereto, set
forth, the Company has given, granted, bargained, sold, released, transferred,
assigned, hypothecated, pledged, mortgaged, confirmed, set over, warranted,
alienated and conveyed and by these presents does give, grant, bargain, sell,
release, transfer, assign, hypothecate, pledge, mortgage, confirm, set over,
warrant, alienate and convey unto The Bank of New York Mellon, as Trustee, as
provided in the Indenture, and its successor or successors in the trust thereby
and hereby created and to its or their assigns forever, all the right, title and
interest of the Company in and to all the property, described in Section 13
hereof, together (subject to the provisions of Article X of the Indenture) with
the tolls, rents, revenues, issues, earnings, income, products and profits
thereof, excepting, however, the property, interests and rights specifically
excepted from the lien of the Indenture as set forth in the Indenture;


17





--------------------------------------------------------------------------------




TOGETHER WITH all and singular the tenements, hereditaments and appurtenances
belonging or in any wise appertaining to the premises, property, franchises and
rights, or any thereof, referred to in the foregoing granting clause, with the
reversion and reversions, remainder and remainders and (subject to the
provisions of Article X of the Indenture) the tolls, rents, revenues, issues,
earnings, income, products and profits thereof, and all the estate, right, title
and interest and claim whatsoever, at law as well as in equity, which the
Company now has or may hereafter acquire in and to the aforesaid premises,
property, franchises and rights and every part and parcel thereof;
SUBJECT, HOWEVER, with respect to such premises, property, franchises and
rights, to excepted encumbrances as said term is defined in Section 1.02 of the
Indenture, and subject also to all defects and limitations of title and to all
encumbrances existing at the time of acquisition.
TO HAVE AND TO HOLD all said premises, property, franchises and rights hereby
conveyed, assigned, pledged or mortgaged, or intended so to be, unto the
Trustee, its successor or successors in trust and their assigns forever;
BUT IN TRUST, NEVERTHELESS, with power of sale for the equal and proportionate
benefit and security of the holders of all bonds now or hereafter authenticated
and delivered under and secured by the Indenture and interest coupons
appurtenant thereto, pursuant to the provisions of the Indenture and of any
supplemental indenture, and for the enforcement of the payment of said bonds and
coupons when payable and the performance of and compliance with the covenants
and conditions of the Indenture and of any supplemental indenture, without any
preference, distinction or priority as to lien or otherwise of any bond or bonds
over others by reason of the difference in time of the actual authentication,
delivery, issue, sale or negotiation thereof or for any other reason whatsoever,
except as otherwise expressly provided in the Indenture; and so that each and
every bond now or hereafter authenticated and delivered thereunder shall have
the same lien, and so that the principal of and premium, if any, and interest on
every such bond shall, subject to the terms thereof, be equally and
proportionately secured, as if it had been made, executed, authenticated,
delivered, sold and negotiated simultaneously with the execution and delivery
thereof;
AND IT IS EXPRESSLY DECLARED by the Company that all bonds authenticated and
delivered under and secured by the Indenture, as supplemented and amended as
above set forth, are to be issued, authenticated and delivered, and all said
premises, property, franchises and rights hereby and by the Indenture and
indentures supplemental thereto conveyed, assigned, pledged or mortgaged, or
intended so to be, are to be dealt with and disposed of under, upon and subject
to the terms, conditions, stipulations, covenants, agreements, trusts, uses and
purposes expressed in the Indenture, as supplemented and amended as above set
forth, and the parties hereto mutually agree as follows:
SECTION 1. There is hereby created one series of bonds (the “2027 Bonds”)
designated as hereinabove provided, which shall also bear the descriptive title
“First Mortgage Bond”, and the form thereof shall be substantially as
hereinbefore set forth. The 2027 Bonds shall be issued in the aggregate
principal amount of $100,000,000, shall mature on October 1,


18





--------------------------------------------------------------------------------




2027 and shall be issued only as registered bonds without coupons in
denominations of $100,000 and any integral multiple of $1,000 in excess thereof.
The serial numbers of the 2027 Bonds shall be such as may be approved by any
officer of the Company, the execution thereof by any such officer either
manually or by facsimile signature to be conclusive evidence of such approval.
The 2027 Bonds shall bear interest at the rate per annum, until the principal
thereof is paid or duly made available for payment, specified in the title
thereto, payable semi-annually in arrears on April 1 and October 1 in each year,
commencing April 1, 2019. Interest on the 2027 Bonds will be computed on the
basis of a 360-day year consisting of twelve 30-day months. The principal of and
the premium, if any, and the interest on said bonds shall be payable in any coin
or currency of the United States of America which at the time of payment is
legal tender for public and private debts, at the office or agency of the
Company in the City of New York, designated for that purpose. The 2027 Bonds
shall be exchangeable for other registered bonds of the same series, in the
manner and upon the conditions prescribed in the Indenture, upon the surrender
of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.
SECTION 2. There is hereby created one series of bonds (the “2038 Bonds”)
designated as hereinabove provided, which shall also bear the descriptive title
“First Mortgage Bond”, and the form thereof shall be substantially as
hereinbefore set forth. The 2038 Bonds shall be issued in the aggregate
principal amount of $215,000,000, shall mature on October 1, 2038 and shall be
issued only as registered bonds without coupons in denominations of $100,000 and
any integral multiple of $1,000 in excess thereof. The serial numbers of the
2038 Bonds shall be such as may be approved by any officer of the Company, the
execution thereof by any such officer either manually or by facsimile signature
to be conclusive evidence of such approval. The 2038 Bonds shall bear interest
at the rate per annum, until the principal thereof is paid or duly made
available for payment, specified in the title thereto, payable semi-annually in
arrears on April 1 and October 1 in each year, commencing April 1, 2019.
Interest on the 2038 Bonds will be computed on the basis of a 360-day year
consisting of twelve 30-day months. The principal of and the premium, if any,
and the interest on said bonds shall be payable in any coin or currency of the
United States of America which at the time of payment is legal tender for public
and private debts, at the office or agency of the Company in the City of New
York, designated for that purpose. The 2038 Bonds shall be exchangeable for
other registered bonds of the same series, in the manner and upon the conditions
prescribed in the Indenture, upon the surrender of such bonds at the office or
agency of the Company in the Borough of Manhattan, The City of New York.
However, notwithstanding the provisions of Section 2.05 of the Indenture, no
charge shall be made upon any registration of transfer or exchange of bonds of
said series other than for any tax or taxes or other governmental charge
required to be paid by the Company.
SECTION 3. There is hereby created one series of bonds (the “2057 Bonds”)
designated as hereinabove provided, which shall also bear the descriptive title
“First Mortgage Bond”, and the form thereof shall be substantially as
hereinbefore set forth. The 2057 Bonds shall be issued in the aggregate
principal amount of $185,000,000, shall mature on October 1, 2057 and shall be
issued only as registered bonds without coupons in denominations of $100,000 and
any integral multiple of $1,000 in excess thereof. The serial numbers of the
2057 Bonds shall


19





--------------------------------------------------------------------------------




be such as may be approved by any officer of the Company, the execution thereof
by any such officer either manually or by facsimile signature to be conclusive
evidence of such approval. The 2057 Bonds shall bear interest at the rate per
annum, until the principal thereof is paid or duly made available for payment,
specified in the title thereto, payable semi-annually in arrears on April 1 and
October 1 in each year, commencing April 1, 2019. Interest on the 2057 Bonds
will be computed on the basis of a 360-day year consisting of twelve 30-day
months. The principal of and the premium, if any, and the interest on said bonds
shall be payable in any coin or currency of the United States of America which
at the time of payment is legal tender for public and private debts, at the
office or agency of the Company in the City of New York, designated for that
purpose. The 2057 Bonds shall be exchangeable for other registered bonds of the
same series, in the manner and upon the conditions prescribed in the Indenture,
upon the surrender of such bonds at the office or agency of the Company in the
Borough of Manhattan, The City of New York. However, notwithstanding the
provisions of Section 2.05 of the Indenture, no charge shall be made upon any
registration of transfer or exchange of bonds of said series other than for any
tax or taxes or other governmental charge required to be paid by the Company.
SECTION 4. Any or all of the 2027 Bonds, the 2038 Bonds and the 2057 Bonds may
be redeemed by the Company at its option, in whole or in part, at any time and
from time to time prior to maturity, at a redemption price, as calculated by the
Company, equal to 100% of the principal amount of such Bonds being redeemed
plus, in the case of any redemption prior to the applicable Par Call Date (as
defined below), the Applicable Premium (as defined below), if any, thereon at
the time of redemption, together with (at any time) accrued and unpaid interest,
if any, thereon to, but not including, the redemption date. In no event will the
redemption price be less than 100% of the principal amount of the Bonds being
redeemed plus accrued and unpaid interest, if any, thereon to, but not
including, the redemption date.
“Par Call Date” means April 1, 2027 with respect to the 2027 Bonds, April 1,
2038 with respect to the 2038 Bonds and April 1, 2057 with respect to the 2057
Bonds.
“Applicable Premium” means, as calculated by the Company, with respect to a Bond
(or portion thereof) being redeemed at any time prior to the applicable Par Call
Date, the excess of (i) the present value at the redemption date of (A) the
principal amount of such Bond (or portion thereof) being redeemed as though such
Bond (or portion thereof) matured on the applicable Par Call Date plus (B) all
remaining scheduled interest payments on such Bond (or portion thereof) after
such redemption date that would be due if such Bond matured on the applicable
Par Call Date (but, for the avoidance of doubt, excluding any portion of such
payments of interest accrued to such redemption date), which present value shall
be computed by the Company using a discount rate equal to the Treasury Rate (as
defined below) plus 50 basis points, over (ii) the principal amount of such Bond
(or portion thereof) being redeemed at such time. For purposes of this
definition, the present values of interest and principal payments will be
determined in accordance with generally accepted principles of financial
analysis.
“Treasury Rate” means, as calculated by the Company, the yield to maturity at
the time of computation of on-the-run United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (the “Statistical Release”)) that has become publicly
available at least two Business Days prior to the


20





--------------------------------------------------------------------------------




redemption date (or, if such Statistical Release is no longer published, any
publicly available source of similar market data) most nearly equal to the then
remaining average life to stated maturity of the Bonds being redeemed (assuming
for this purpose that such Bonds matured on the applicable Par Call Date);
provided, however, that if the average life to stated maturity of the Bonds is
not equal to the constant maturity of an on-the-run United States Treasury
security for which a weekly average yield is given, the Treasury Rate shall be
obtained by the Company by linear interpolation (calculated to the nearest
one-twelfth of a year) from the weekly average yields of on-the-run United
States Treasury securities for which such yields are given.
In connection with any redemption of the Bonds prior to the applicable Par Call
Date, the Company shall give the Trustee notice of the redemption price promptly
after the calculation thereof and the Trustee shall not be responsible for such
calculation.
If less than all of the 2027 Bonds, 2038 Bonds and 2057 Bonds, as the case may
be, are to be redeemed, the principal amount of such 2027 Bonds, 2038 Bonds or
2057 Bonds to be redeemed shall be allocated among all of the 2027 Bonds, 2038
Bonds or 2057 Bonds, as the case may be, at the time outstanding in proportion,
as nearly as practicable and as calculated by the Company, to the respective
unpaid principal amounts thereof not theretofore called for redemption. Notice
of redemption shall be delivered not less than 10 nor more than 60 days prior to
the date fixed for redemption to the holders of the Bonds to be redeemed;
provided, however, that the failure to duly deliver such notice, or any defect
therein, shall not affect the validity of any proceedings for the redemption of
the Bonds as to which there shall have been no such failure or defect. On and
after the date fixed for redemption (unless the Company shall default in the
payment of the Bonds or portions thereof to be redeemed at the applicable
redemption price, together with accrued and unpaid interest, if any, thereon to,
but not including, such date), interest on the 2027 Bonds, 2038 Bonds and 2057
Bonds or the portions thereof, as the case may be, so called for redemption
shall cease to accrue.
SECTION 5. The Bonds are not redeemable by the operation of the maintenance and
replacement provisions of the Indenture or with the proceeds of released
property or in any other manner except as set forth in Section 4 hereof.
SECTION 6. The Company reserves the right, without any consent, vote or other
action by the holders of the 2027 Bonds, 2038 Bonds and 2057 Bonds or of any
subsequent series of bonds issued under the Indenture, to make such amendments
to the Indenture, as supplemented, as shall be necessary in order to amend
Section 17.02 to read as follows:
SECTION 17.02. With the consent of the holders of not less than a majority in
principal amount of the bonds at the time outstanding or their attorneys-in-fact
duly authorized, or, if fewer than all series are affected, not less than a
majority in principal amount of the bonds at the time outstanding of each series
the rights of the holders of which are affected, voting together, the Company,
when authorized by a resolution, and the Trustee may from time to time and at
any time enter into an indenture or indentures supplemental hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of any


21





--------------------------------------------------------------------------------




supplemental indenture or modifying the rights and obligations of the Company
and the rights of the holders of any of the bonds and coupons; provided,
however, that no such supplemental indenture shall (1) extend the maturity of
any of the bonds or reduce the rate or extend the time of payment of interest
thereon, or reduce the amount of the principal thereof, or reduce any premium
payable on the redemption thereof, without the consent of the holder of each
bond so affected, or (2) permit the creation of any lien, not otherwise
permitted, prior to or on a parity with the lien of this Indenture, without the
consent of the holders of all the bonds then outstanding, or (3) reduce the
aforesaid percentage of the principal amount of bonds the holders of which are
required to approve any such supplemental indenture, without the consent of the
holders of all the bonds then outstanding. For the purposes of this Section,
bonds shall be deemed to be affected by a supplemental indenture if such
supplemental indenture adversely affects or diminishes the rights of holders
thereof against the Company or against its property. The Trustee may in its
discretion determine whether or not, in accordance with the foregoing, bonds of
any particular series would be affected by any supplemental indenture and any
such determination shall be conclusive upon the holders of bonds of such series
and all other series. Subject to the provisions of Sections 16.02 and 16.03
hereof, the Trustee shall not be liable for any determination made in good faith
in connection herewith.
Upon the written request of the Company, accompanied by a resolution authorizing
the execution of any such supplemental indenture, and upon the filing with the
Trustee of evidence of the consent of bondholders as aforesaid (the instrument
or instruments evidencing such consent to be dated within one year of such
request), the Trustee shall join with the Company in the execution of such
supplemental indenture unless such supplemental indenture affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion but shall not be obligated to enter into
such supplemental indenture.
It shall not be necessary for the consent of the bondholders under this Section
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such consent shall approve the substance thereof.
The Company and the Trustee, if they so elect, and either before or after such
consent has been obtained, may require the holder of any bond consenting to the
execution of any such supplemental indenture to submit his bond to the Trustee
or to ask such bank, banker or trust company as may be designated by the Trustee
for the purpose, for the notation thereon of the fact that the holder of such
bond has consented to the execution of such supplemental indenture, and in such
case such notation, in form satisfactory to the Trustee, shall be made upon all
bonds so submitted, and such bonds


22





--------------------------------------------------------------------------------




bearing such notation shall forthwith be returned to the persons entitled
thereto.
Prior to the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Company shall publish
a notice, setting forth in general terms the substance of such supplemental
indenture, at least once in one daily newspaper of general circulation in each
city in which the principal of any of the bonds shall be payable, or, if all
bonds outstanding shall be registered bonds without coupons or coupon bonds
registered as to principal, such notice shall be sufficiently given if mailed,
first class, postage prepaid, and registered if the Company so elects, to each
registered holder of bonds at the last address of such holder appearing on the
registry books, such publication or mailing, as the case may be, to be made not
less than thirty days prior to such execution. Any failure of the Company to
give such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such supplemental indenture.
SECTION 7. The Company hereby appoints the Trustee as paying agent, registrar
and transfer agent for the Bonds and confirms the appointment of the Trustee as
paying agent, registrar and transfer agent for all other bonds outstanding under
the Indenture.
SECTION 8. As supplemented and amended as above set forth, the Indenture is in
all respects ratified and confirmed, and the Indenture and all indentures
supplemental thereto shall be read, taken and construed as one and the same
instrument.
SECTION 9. The Trustee assumes no responsibility for or in respect of the
validity or sufficiency of this Supplemental Indenture or of the Indenture as
hereby supplemented or the due execution hereof by the Company or for or in
respect of the recitals and statements contained herein (other than those
contained in the tenth and eleventh recitals hereof), all of which recitals and
statements are made solely by the Company. The Trustee shall have no obligation
or duty to monitor, determine or inquire as to compliance with any restrictions
on transfer imposed under this Supplemental Indenture or under applicable law
with respect to any transfer of any Bond other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of the Indenture or
this Supplemental Indenture, and to examine the same to determine substantial
compliance as to form with the express requirements thereof or hereof. The
Trustee as such and in its capacity as paying agent for the Bonds shall have no
liability to the Company, to the holder or purchaser of any Bond or to any other
person or entity for paying any sums due on a Bond without requiring the
surrender thereof in accordance with Section 9 of the Bond Purchase Agreement
and shall be entitled to assume that any holder of a Bond is entitled to the
benefits of said Section 9 unless the Company shall have given the Trustee
written notice to the contrary.


23





--------------------------------------------------------------------------------




SECTION 10. This Supplemental Indenture may be simultaneously executed in
several counterparts and all such counterparts executed and delivered, each as
an original, shall constitute but one and the same instrument.
SECTION 11. If any interest payment date or redemption date for the Bonds or the
2027 Stated Maturity, the 2038 Stated Maturity or the 2057 Stated Maturity falls
on a day that is not a Business Day, the interest or principal payment will be
made on the next succeeding Business Day (and without any interest or other
payment in respect of any such delay). In the event the date of any notice
required or permitted hereunder shall not be a Business Day, then
(notwithstanding any other provision of the Indenture or of any supplemental
indenture thereto) such notice need not be made on such date, but may be made on
the next succeeding Business Day with the same force and effect as if made on
the date fixed for such notice. “Business Day” means, with respect to Section 4
and this Section 11, any day, other than a Saturday or Sunday, on which banks
generally are open in New York, New York for the conduct of substantially all of
their commercial lending activities and on which interbank wire transfers can be
made on the Fedwire system.
SECTION 12. This Supplemental Indenture and the 2027 Bonds, 2038 Bonds and 2057
Bonds shall be governed by and deemed to be a contract under, and construed in
accordance with, the laws of the State of Michigan, and for all purposes shall
be construed in accordance with the laws of such state, except as may otherwise
be required by mandatory provisions of law.
SECTION 13. Detailed Description of Property Mortgaged:
I.

ELECTRIC GENERATING PLANTS AND DAMS
All the electric generating plants and stations of the Company, constructed or
otherwise acquired by it and not heretofore described in the Indenture or any
supplement thereto and not heretofore released from the lien of the Indenture,
including all powerhouses, buildings, reservoirs, dams, pipelines, flumes,
structures and works and the land on which the same are situated and all water
rights and all other lands and easements, rights of way, permits, privileges,
towers, poles, wires, machinery, equipment, appliances, appurtenances and
supplies and all other property, real or personal, forming a part of or
appertaining to or used, occupied or enjoyed in connection with such plants and
stations or any of them, or adjacent thereto.
II.

ELECTRIC TRANSMISSION LINES
All the electric transmission lines of the Company, constructed or otherwise
acquired by it and not heretofore described in the Indenture or any supplement
thereto and not heretofore released from the lien of the Indenture, including
towers, poles, pole lines, wires, switches, switch racks, switchboards,
insulators and other appliances and equipment, and all other property, real or
personal, forming a part of or appertaining to or used, occupied or enjoyed in


24





--------------------------------------------------------------------------------




connection with such transmission lines or any of them or adjacent thereto;
together with all real property, rights of way, easements, permits, privileges,
franchises and rights for or relating to the construction, maintenance or
operation thereof, through, over, under or upon any private property or any
public streets or highways, within as well as without the corporate limits of
any municipal corporation. Also all the real property, rights of way, easements,
permits, privileges and rights for or relating to the construction, maintenance
or operation of certain transmission lines, the land and rights for which are
owned by the Company, which are either not built or now being constructed.
III.

ELECTRIC DISTRIBUTION SYSTEMS
All the electric distribution systems of the Company, constructed or otherwise
acquired by it and not heretofore described in the Indenture or any supplement
thereto and not heretofore released from the lien of the Indenture, including
substations, transformers, switchboards, towers, poles, wires, insulators,
subways, trenches, conduits, manholes, cables, meters and other appliances and
equipment, and all other property, real or personal, forming a part of or
appertaining to or used, occupied or enjoyed in connection with such
distribution systems or any of them or adjacent thereto; together with all real
property, rights of way, easements, permits, privileges, franchises, grants and
rights, for or relating to the construction, maintenance or operation thereof,
through, over, under or upon any private property or any public streets or
highways within as well as without the corporate limits of any municipal
corporation.
IV.

ELECTRIC SUBSTATIONS, SWITCHING STATIONS AND SITES
All the substations, switching stations and sites of the Company, constructed or
otherwise acquired by it and not heretofore described in the Indenture or any
supplement thereto and not heretofore released from the lien of the Indenture,
for transforming, regulating, converting or distributing or otherwise
controlling electric current at any of its plants and elsewhere, together with
all buildings, transformers, wires, insulators and other appliances and
equipment, and all other property, real or personal, forming a part of or
appertaining to or used, occupied or enjoyed in connection with any of such
substations and switching stations, or adjacent thereto, with sites to be used
for such purposes.
V.

GAS COMPRESSOR STATIONS, GAS PROCESSING PLANTS,
DESULPHURIZATION STATIONS, METERING STATIONS,
ODORIZING STATIONS, REGULATORS AND SITES
All the compressor stations, processing plants, desulphurization stations,
metering stations, odorizing stations, regulators and sites of the Company,
constructed or otherwise acquired by it and not heretofore described in the
Indenture or any supplement thereto and not heretofore released from the lien of
the Indenture, for compressing, processing, desulphurizing, metering, odorizing
and regulating manufactured or natural gas at any of its plants and elsewhere,
together


25





--------------------------------------------------------------------------------




with all buildings, meters and other appliances and equipment, and all other
property, real or personal, forming a part of or appertaining to or used,
occupied or enjoyed in connection with any of such purposes, with sites to be
used for such purposes.
VI.

GAS STORAGE FIELDS
The natural gas rights and interests of the Company, including wells and well
lines (but not including natural gas, oil and minerals), the gas gathering
system, the underground gas storage rights, the underground gas storage wells
and injection and withdrawal system used in connection therewith, constructed or
otherwise acquired by it and not heretofore described in the Indenture or any
supplement thereto and not heretofore released from the lien of the Indenture:
In the Overisel Gas Storage Field, located in the Township of Overisel, Allegan
County, and in the Township of Zeeland, Ottawa County, Michigan; in the
Northville Gas Storage Field located in the Township of Salem, Washtenaw County,
Township of Lyon, Oakland County, and the Townships of Northville and Plymouth
and City of Plymouth, Wayne County, Michigan; in the Salem Gas Storage Field,
located in the Township of Salem, Allegan County, and in the Township of
Jamestown, Ottawa County, Michigan; in the Ray Gas Storage Field, located in the
Townships of Ray and Armada, Macomb County, Michigan; in the Lenox Gas Storage
Field, located in the Townships of Lenox and Chesterfield, Macomb County,
Michigan; in the Ira Gas Storage Field, located in the Township of Ira, St.
Clair County, Michigan; in the Puttygut Gas Storage Field, located in the
Township of Casco, St. Clair County, Michigan; in the Four Corners Gas Storage
Field, located in the Townships of Casco, China, Cottrellville and Ira, St.
Clair County, Michigan; in the Swan Creek Gas Storage Field, located in the
Townships of Casco and Ira, St. Clair County, Michigan; and in the Hessen Gas
Storage Field, located in the Townships of Casco and Columbus, St. Clair County,
Michigan.
VII.

GAS TRANSMISSION LINES
All the gas transmission lines of the Company, constructed or otherwise acquired
by it and not heretofore described in the Indenture or any supplement thereto
and not heretofore released from the lien of the Indenture, including gas mains,
pipes, pipelines, gates, valves, meters and other appliances and equipment, and
all other property, real or personal, forming a part of or appertaining to or
used, occupied or enjoyed in connection with such transmission lines or any of
them or adjacent thereto; together with all real property, right of way,
easements, permits, privileges, franchises and rights for or relating to the
construction, maintenance or operation thereof, through, over, under or upon any
private property or any public streets or highways, within as well as without
the corporate limits of any municipal corporation.
VIII.

GAS DISTRIBUTION SYSTEMS


26





--------------------------------------------------------------------------------




All the gas distribution systems of the Company, constructed or otherwise
acquired by it and not heretofore described in the Indenture or any supplement
thereto and not heretofore released from the lien of the Indenture, including
tunnels, conduits, gas mains and pipes, service pipes, fittings, gates, valves,
connections, meters and other appliances and equipment, and all other property,
real or personal, forming a part of or appertaining to or used, occupied or
enjoyed in connection with such distribution systems or any of them or adjacent
thereto; together with all real property, rights of way, easements, permits,
privileges, franchises, grants and rights, for or relating to the construction,
maintenance or operation thereof, through, over, under or upon any private
property or any public streets or highways within as well as without the
corporate limits of any municipal corporation.
IX.

OFFICE BUILDINGS, SERVICE BUILDINGS, GARAGES, ETC.
All office, garage, service and other buildings of the Company, wherever
located, in the State of Michigan, constructed or otherwise acquired by it and
not heretofore described in the Indenture or any supplement thereto and not
heretofore released from the lien of the Indenture, together with the land on
which the same are situated and all easements, rights of way and appurtenances
to said lands, together with all furniture and fixtures located in said
buildings.
X.

TELEPHONE PROPERTIES AND RADIO COMMUNICATION EQUIPMENT
All telephone lines, switchboards, systems and equipment of the Company,
constructed or otherwise acquired by it and not heretofore described in the
Indenture or any supplement thereto and not heretofore released from the lien of
the Indenture, used or available for use in the operation of its properties, and
all other property, real or personal, forming a part of or appertaining to or
used, occupied or enjoyed in connection with such telephone properties or any of
them or adjacent thereto; together with all real estate, rights of way,
easements, permits, privileges, franchises, property, devices or rights related
to the dispatch, transmission, reception or reproduction of messages,
communications, intelligence, signals, light, vision or sound by electricity,
wire or otherwise, including all telephone equipment installed in buildings used
as general and regional offices, substations and generating stations and all
telephone lines erected on towers and poles; and all radio communication
equipment of the Company, together with all property, real or personal (except
any in the Indenture expressly excepted), fixed stations, towers, auxiliary
radio buildings and equipment, and all appurtenances used in connection
therewith, wherever located, in the State of Michigan.
XI.

OTHER REAL PROPERTY
All other real property of the Company and all interests therein, of every
nature and description (except any in the Indenture expressly excepted) wherever
located, in the State of Michigan, acquired by it and not heretofore described
in the Indenture or any supplement thereto


27





--------------------------------------------------------------------------------




and not heretofore released from the lien of the Indenture. Such real property
includes but is not limited to the following described property, such property
is subject to any interests that were excepted or reserved in the conveyance to
the Company:
ALCONA COUNTY
Certain land in Caledonia Township, Alcona County, Michigan described as:
The East 330 feet of the South 660 feet of the SW 1/4 of the SW 1/4 of Section
8, T28N, R8E, except the West 264 feet of the South 330 feet thereof; said land
being more particularly described as follows: To find the place of beginning of
this description, commence at the Southwest corner of said section, run thence
East along the South line of said section 1243 feet to the place of beginning of
this description, thence continuing East along said South line of said section
66 feet to the West 1/8 line of said section, thence N 02 degrees 09’ 30” E
along the said West 1/8 line of said section 660 feet, thence West 330 feet,
thence S 02 degrees 09’ 30” W, 330 feet, thence East 264 feet, thence S 02
degrees 09’ 30” W, 330 feet to the place of beginning.
ALLEGAN COUNTY
Certain land in Lee Township, Allegan County, Michigan described as:
The NE 1/4 of the NW 1/4 of Section 16, T1N, R15W.
ALPENA COUNTY
Certain land in Wilson and Green Townships, Alpena County, Michigan described
as:
All that part of the S’ly 1/2 of the former Boyne City-Gaylord and Alpena
Railroad right of way, being the Southerly 50 feet of a 100 foot strip of land
formerly occupied by said Railroad, running from the East line of Section 31,
T31N, R7E, Southwesterly across said Section 31 and Sections 5 and 6 of T30N,
R7E and Sections 10, 11 and the E 1/2 of Section 9, except the West 1646 feet
thereof, all in T30N, R6E.
ANTRIM COUNTY
Certain land in Mancelona Township, Antrim County, Michigan described as:
The S 1/2 of the NE 1/4 of Section 33, T29N, R6W, excepting therefrom all
mineral, coal, oil and gas and such other rights as were reserved unto the State
of Michigan in that certain deed running from the State of Michigan to August W.
Schack and Emma H. Schack, his wife, dated April 15, 1946 and recorded May 20,
1946 in Liber 97 of Deeds on page 682 of Antrim County Records.
ARENAC COUNTY


28





--------------------------------------------------------------------------------




Certain land in Standish Township, Arenac County, Michigan described as:
A parcel of land in the SW 1/4 of the NW 1/4 of Section 12, T18N, R4E, described
as follows: To find the place of beginning of said parcel of land, commence at
the Northwest corner of Section 12, T18N, R4E; run thence South along the West
line of said section, said West line of said section being also the center line
of East City Limits Road 2642.15 feet to the W 1/4 post of said section and the
place of beginning of said parcel of land; running thence N 88 degrees 26’ 00” E
along the East and West 1/4 line of said section, 660.0 feet; thence North
parallel with the West line of said section, 310.0 feet; thence S 88 degrees 26’
00” W, 330.0 feet; thence South parallel with the West line of said section,
260.0 feet; thence S 88 degrees 26’ 00” W, 330.0 feet to the West line of said
section and the center line of East City Limits Road; thence South along the
said West line of said section, 50.0 feet to the place of beginning.
BARRY COUNTY
Certain land in Johnstown Township, Barry County, Michigan described as:
A strip of land 311 feet in width across the SW 1/4 of the NE 1/4 of Section 31,
T1N, R8W, described as follows: To find the place of beginning of this
description, commence at the E ¼ post of said section; run thence N 00 degrees
55’ 00” E along the East line of said section, 555.84 feet; thence N 59 degrees
36’ 20” W, 1375.64 feet; thence N 88 degrees 30’ 00” W, 130 feet to a point on
the East 1/8 line of said section and the place of beginning of this
description; thence continuing N 88 degrees 30’ 00” W, 1327.46 feet to the North
and South 1/4 line of said section; thence S 00 degrees 39’35” W along said
North and South 1/4 line of said section, 311.03 feet to a point, which said
point is 952.72 feet distant N’ly from the East and West 1/4 line of said
section as measured along said North and South 1/4 line of said section; thence
S 88 degrees 30’ 00” E, 1326.76 feet to the East 1/8 line of said section;
thence N 00 degrees 47’ 20” E along said East 1/8 line of said section, 311.02
feet to the place of beginning.
BAY COUNTY
Certain land in Frankenlust Township, Bay County, Michigan described as:
The South 250 feet of the N 1/2 of the W 1/2 of the W 1/2 of the SE 1/4 of
Section 9, T13N, R4E.
BENZIE COUNTY
Certain land in Benzonia Township, Benzie County, Michigan described as:
A parcel of land in the Northeast 1/4 of Section 7, Township 26 North, Range 14
West, described as beginning at a point on the East line of said Section 7, said
point being 320 feet North measured along the East line of said section from


29





--------------------------------------------------------------------------------




the East 1/4 post; running thence West 165 feet; thence North parallel with the
East line of said section 165 feet; thence East 165 feet to the East line of
said section; thence South 165 feet to the place of beginning.
BRANCH COUNTY
Certain land in Girard Township, Branch County, Michigan described as:
A parcel of land in the NE 1/4 of Section 23 T5S, R6W, described as beginning at
a point on the North and South quarter line of said section at a point 1278.27
feet distant South of the North quarter post of said section, said distance
being measured along the North and South quarter line of said section, running
thence S89 degrees21’E 250 feet, thence North along a line parallel with the
said North and South quarter line of said section 200 feet, thence N89 degrees
21’W 250 feet to the North and South quarter line of said section, thence South
along said North and South quarter line of said section 200 feet to the place of
beginning.
CALHOUN COUNTY
Certain land in Convis Township, Calhoun County, Michigan described as:
A parcel of land in the SE 1/4 of the SE 1/4 of Section 32, T1S, R6W, described
as follows: To find the place of beginning of this description, commence at the
Southeast corner of said section; run thence North along the East line of said
section 1034.32 feet to the place of beginning of this description; running
thence N 89 degrees 39’ 52” W, 333.0 feet; thence North 290.0 feet to the South
1/8 line of said section; thence S 89 degrees 39’ 52” E along said South 1/8
line of said section 333.0 feet to the East line of said section; thence South
along said East line of said section 290.0 feet to the place of beginning.
(Bearings are based on the East line of Section 32, T1S, R6W, from the Southeast
corner of said section to the Northeast corner of said section assumed as
North.)
CASS COUNTY
Certain easement rights located across land in Marcellus Township, Cass County,
Michigan described as:
The East 6 rods of the SW 1/4 of the SE 1/4 of Section 4, T5S, R13W.
CHARLEVOIX COUNTY
Certain land in South Arm Township, Charlevoix County, Michigan described as:
A parcel of land in the SW 1/4 of Section 29, T32N, R7W, described as follows:
Beginning at the Southwest corner of said section and running thence North along
the West line of said section 788.25 feet to a point which is 528 feet distant
South of the South 1/8 line of said section as measured along the said West line
of said section; thence N 89 degrees 30’ 19” E, parallel with said South 1/8
line


30





--------------------------------------------------------------------------------




of said section 442.1 feet; thence South 788.15 feet to the South line of said
section; thence S 89 degrees 29’ 30” W, along said South line of said section
442.1 feet to the place of beginning.
CHEBOYGAN COUNTY
Certain land in Inverness Township, Cheboygan County, Michigan described as:
A parcel of land in the SW frl 1/4 of Section 31, T37N, R2W, described as
beginning at the Northwest corner of the SW frl 1/4, running thence East on the
East and West quarter line of said Section, 40 rods, thence South parallel to
the West line of said Section 40 rods, thence West 40 rods to the West line of
said Section, thence North 40 rods to the place of beginning.
CLARE COUNTY
Certain land in Frost Township, Clare County, Michigan described as:
The East 150 feet of the North 225 feet of the NW 1/4 of the NW 1/4 of Section
15, T20N, R4W.
CLINTON COUNTY
Certain land in Watertown Township, Clinton County, Michigan described as:
The NE 1/4 of the NE 1/4 of the SE 1/4 of Section 22, and the North 165 feet of
the NW 1/4 of the NE 1/4 of the SE 1/4 of Section 22, T5N, R3W.
CRAWFORD COUNTY
Certain land in Lovells Township, Crawford County, Michigan described as:
A parcel of land in Section 1, T28N, R1W, described as: Commencing at NW corner
said section; thence South 89 degrees53’30” East along North section line 105.78
feet to point of beginning; thence South 89 degrees53’30” East along North
section line 649.64 feet; thence South 55 degrees 42’30” East 340.24 feet;
thence South 55 degrees 44’ 37”“ East 5,061.81 feet to the East section line;
thence South 00 degrees 00’ 08”“ West along East section line 441.59 feet;
thence North 55 degrees 44’ 37” West 5,310.48 feet; thence North 55 degrees
42’30” West 877.76 feet to point of beginning.
EATON COUNTY
Certain land in Eaton Township, Eaton County, Michigan described as:
A parcel of land in the SW 1/4 of Section 6, T2N, R4W, described as follows: To
find the place of beginning of this description commence at the Southwest corner
of said section; run thence N 89 degrees 51’ 30” E along the


31





--------------------------------------------------------------------------------




South line of said section 400 feet to the place of beginning of this
description; thence continuing N 89 degrees 51’ 30” E, 500 feet; thence N 00
degrees 50’ 00” W, 600 feet; thence S 89 degrees 51’ 30” W parallel with the
South line of said section 500 feet; thence S 00 degrees 50’ 00” E, 600 feet to
the place of beginning.
EMMET COUNTY
Certain land in Wawatam Township, Emmet County, Michigan described as:
The West 1/2 of the Northeast 1/4 of the Northeast 1/4 of Section 23, T39N, R4W.
GENESEE COUNTY
Certain land in Argentine Township, Genesee County, Michigan described as:
A parcel of land of part of the SW 1/4 of Section 8, T5N, R5E, being more
particularly described as follows:
Beginning at a point of the West line of Duffield Road, 100 feet wide, (as now
established) distant 829.46 feet measured N01 degrees42’56”W and 50 feet
measured S88 degrees14’04”W from the South quarter corner, Section 8, T5N, R5E;
thence S88 degrees14’04”W a distance of 550 feet; thence N01 degrees42’56”W a
distance of 500 feet to a point on the North line of the South half of the
Southwest quarter of said Section 8; thence N88 degrees14’04”E along the North
line of South half of the Southwest quarter of said Section 8 a distance 550
feet to a point on the West line of Duffield Road, 100 feet wide (as now
established); thence S 01 degrees 42’56”E along the West line of said Duffield
Road a distance of 500 feet to the point of beginning.
GLADWIN COUNTY
Certain land in Secord Township, Gladwin County, Michigan described as:
The East 400 feet of the South 450 feet of Section 2, T19N, R1E.
GRAND TRAVERSE COUNTY
Certain land in Mayfield Township, Grand Traverse County, Michigan described as:
A parcel of land in the Northwest 1/4 of Section 3, T25N, R11W, described as
follows: Commencing at the Northwest corner of said section, running thence S 89
degrees19’15” E along the North line of said section and the center line of
Clouss Road 225 feet, thence South 400 feet, thence N 89 degrees19’15” W 225
feet to the West line of said section and the center line of Hannah Road, thence
North along the West line of said section and the center line of Hannah Road 400
feet to the place of beginning for this description.


32





--------------------------------------------------------------------------------




GRATIOT COUNTY
Certain land in Fulton Township, Gratiot County, Michigan described as:
A parcel of land in the NE 1/4 of Section 7, Township 9 North, Range 3 West,
described as beginning at a point on the North line of George Street in the
Village of Middleton, which is 542 feet East of the North and South one-quarter
(1/4) line of said Section 7; thence North 100 feet; thence East 100 feet;
thence South 100 feet to the North line of George Street; thence West along the
North line of George Street 100 feet to place of beginning.
HILLSDALE COUNTY
Certain land in Litchfield Village, Hillsdale County, Michigan described as:
Lot 238 of Assessors Plat of the Village of Litchfield.
HURON COUNTY
Certain easement rights located across land in Sebewaing Township, Huron County,
Michigan described as:
The North 1/2 of the Northwest 1/4 of Section 15, T15N, R9E.
INGHAM COUNTY
Certain land in Vevay Township, Ingham County, Michigan described as:
A parcel of land 660 feet wide in the Southwest 1/4 of Section 7 lying South of
the centerline of Sitts Road as extended to the North-South 1/4 line of said
Section 7, T2N, R1W, more particularly described as follows: Commence at the
Southwest corner of said Section 7, thence North along the West line of said
Section 2502.71 feet to the centerline of Sitts Road; thence South 89
degrees54’45” East along said centerline 2282.38 feet to the place of beginning
of this description; thence continuing South 89 degrees54’45” East along said
centerline and said centerline extended 660.00 feet to the North-South 1/4 line
of said section; thence South 00 degrees07’20” West 1461.71 feet; thence North
89 degrees34’58” West 660.00 feet; thence North 00 degrees07’20” East 1457.91
feet to the centerline of Sitts Road and the place of beginning.
IONIA COUNTY
Certain land in Sebewa Township, Ionia County, Michigan described as:
A strip of land 280 feet wide across that part of the SW 1/4 of the NE 1/4 of
Section 15, T5N, R6W, described as follows:


33





--------------------------------------------------------------------------------




To find the place of beginning of this description commence at the E 1/4 corner
of said section; run thence N 00 degrees 05’ 38” W along the East line of said
section, 1218.43 feet; thence S 67 degrees 18’ 24” W, 1424.45 feet to the East
1/8 line of said section and the place of beginning of this description; thence
continuing S 67 degrees 18’ 24” W, 1426.28 feet to the North and South 1/4 line
of said section at a point which said point is 105.82 feet distant N’ly of the
center of said section as measured along said North and South 1/4 line of said
section; thence N 00 degrees 04’ 47” E along said North and South 1/4 line of
said section, 303.67 feet; thence N 67 degrees 18’ 24” E, 1425.78 feet to the
East 1/8 line of said section; thence S 00 degrees 00’ 26” E along said East 1/8
line of said section, 303.48 feet to the place of beginning. (Bearings are based
on the East line of Section 15, T5N, R6W, from the E 1/4 corner of said section
to the Northeast corner of said section assumed as N 00 degrees 05’ 38” W.)
IOSCO COUNTY
Certain land in Alabaster Township, Iosco County, Michigan described as:
A parcel of land in the NW 1/4 of Section 34, T21N, R7E, described as follows:
To find the place of beginning of this description commence at the N 1/4 post of
said section; run thence South along the North and South 1/4 line of said
section, 1354.40 feet to the place of beginning of this description; thence
continuing South along the said North and South 1/4 line of said section, 165.00
feet to a point on the said North and South 1/4 line of said section which said
point is 1089.00 feet distant North of the center of said section; thence West
440.00 feet; thence North 165.00 feet; thence East 440.00 feet to the said North
and South 1/4 line of said section and the place of beginning.
ISABELLA COUNTY
Certain land in Chippewa Township, Isabella County, Michigan described as:
The North 8 rods of the NE 1/4 of the SE 1/4 of Section 29, T14N, R3W.
JACKSON COUNTY
Certain land in Waterloo Township, Jackson County, Michigan described as:
A parcel of land in the North fractional part of the N fractional 1/2 of Section
2, T1S, R2E, described as follows: To find the place of beginning of this
description commence at the E 1/4 post of said section; run thence N 01 degrees
03’ 40” E along the East line of said section 1335.45 feet to the North 1/8 line
of said section and the place of beginning of this description; thence N 89
degrees 32’ 00” W, 2677.7 feet to the North and South 1/4 line of said section;
thence S 00 degrees 59’ 25” W along the North and South 1/4 line of said section
22.38 feet to the North 1/8 line of said section; thence S 89 degrees 59’ 10” W
along the North 1/8 line of said section 2339.4 feet to the center line of State
Trunkline Highway M-52; thence


34





--------------------------------------------------------------------------------




N 53 degrees 46’ 00” W along the center line of said State Trunkline Highway
414.22 feet to the West line of said section; thence N 00 degrees 55’ 10” E
along the West line of said section 74.35 feet; thence S 89 degrees 32’ 00” E,
5356.02 feet to the East line of said section; thence S 01 degrees 03’ 40” W
along the East line of said section 250 feet to the place of beginning.
KALAMAZOO COUNTY
Certain land in Alamo Township, Kalamazoo County, Michigan described as:
The South 350 feet of the NW 1/4 of the NW 1/4 of Section 16, T1S, R12W, being
more particularly described as follows: To find the place of beginning of this
description, commence at the Northwest corner of said section; run thence S 00
degrees 36’ 55” W along the West line of said section 971.02 feet to the place
of beginning of this description; thence continuing S 00 degrees 36’ 55” W along
said West line of said section 350.18 feet to the North 1/8 line of said
section; thence S 87 degrees 33’ 40” E along the said North 1/8 line of said
section 1325.1 feet to the West 1/8 line of said section; thence N 00 degrees
38’ 25” E along the said West 1/8 line of said section 350.17 feet; thence N 87
degrees 33’ 40” W, 1325.25 feet to the place of beginning.
KALKASKA COUNTY
Certain land in Kalkaska Township, Kalkaska County, Michigan described as:
The NW 1/4 of the SW 1/4 of Section 4, T27N, R7W, excepting therefrom all
mineral, coal, oil and gas and such other rights as were reserved unto the State
of Michigan in that certain deed running from the Department of Conservation for
the State of Michigan to George Welker and Mary Welker, his wife, dated October
9, 1934 and recorded December 28, 1934 in Liber 39 on page 291 of Kalkaska
County Records, and subject to easement for pipeline purposes as granted to
Michigan Consolidated Gas Company by first party herein on April 4, 1963 and
recorded June 21, 1963 in Liber 91 on page 631 of Kalkaska County Records.
KENT COUNTY
Certain land in Caledonia Township, Kent County, Michigan described as:
A parcel of land in the Northwest fractional 1/4 of Section 15, T5N, R10W,
described as follows: To find the place of beginning of this description
commence at the North 1/4 corner of said section, run thence S 0 degrees 59’ 26”
E along the North and South 1/4 line of said section 2046.25 feet to the place
of beginning of this description, thence continuing S 0 degrees 59’ 26” E along
said North and South 1/4 line of said section 332.88 feet, thence S 88 degrees
58’ 30” W 2510.90 feet to a point herein designated “Point A” on the East bank
of the Thornapple River, thence continuing S 88 degrees 53’ 30” W to the center
thread of the Thornapple River,


35





--------------------------------------------------------------------------------




thence NW’ly along the center thread of said Thornapple River to a point which
said point is S 88 degrees 58’ 30” W of a point on the East bank of the
Thornapple River herein designated “Point B”, said “Point B” being N 23 degrees
41’ 35” W 360.75 feet from said above-described “Point A”, thence N 88 degrees
58’ 30” E to said “Point B”, thence continuing N 88 degrees 58’ 30” E 2650.13
feet to the place of beginning. (Bearings are based on the East line of Section
15, T5N, R10W between the East 1/4 corner of said section and the Northeast
corner of said section assumed as N 0 degrees 59’ 55” W.)
LAKE COUNTY
Certain land in Pinora and Cherry Valley Townships, Lake County, Michigan
described as:
A strip of land 50 feet wide East and West along and adjoining the West line of
highway on the East side of the North 1/2 of Section 13 T18N, R12W. Also a strip
of land 100 feet wide East and West along and adjoining the East line of the
highway on the West side of following described land: The South 1/2 of NW 1/4,
and the South 1/2 of the NW 1/4 of the SW 1/4, all in Section 6, T18N, R11W.
LAPEER COUNTY
Certain land in Hadley Township, Lapeer County, Michigan described as:
The South 825 feet of the W 1/2 of the SW 1/4 of Section 24, T6N, R9E, except
the West 1064 feet thereof.
LEELANAU COUNTY
Certain land in Cleveland Township, Leelanau County, Michigan described as:
The North 200 feet of the West 180 feet of the SW 1/4 of the SE 1/4 of Section
35, T29N, R13W.
LENAWEE COUNTY
Certain land in Madison Township, Lenawee County, Michigan described as:
A strip of land 165 feet wide off the West side of the following described
premises: The E 1/2 of the SE 1/4 of Section 12. The E 1/2 of the NE 1/4 and the
NE 1/4 of the SE 1/4 of Section 13, being all in T7S, R3E, excepting therefrom a
parcel of land in the E 1/2 of the SE 1/4 of Section 12, T7S, R3E, beginning at
the Northwest corner of said E 1/2 of the SE 1/4 of Section 12, running thence
East 4 rods, thence South 6 rods, thence West 4 rods, thence North 6 rods to the
place of beginning.
LIVINGSTON COUNTY
Certain land in Cohoctah Township, Livingston County, Michigan described as:


36





--------------------------------------------------------------------------------




Parcel 1:
The East 390 feet of the East 50 rods of the SW 1/4 of Section 30, T4N, R4E.
Parcel 2:
A parcel of land in the NW 1/4 of Section 31, T4N, R4E, described as follows: To
find the place of beginning of this description commence at the N 1/4 post of
said section; run thence N 89 degrees 13’ 06” W along the North line of said
section, 330 feet to the place of beginning of this description; running thence
S 00 degrees 52’ 49” W, 2167.87 feet; thence N 88 degrees 59’ 49” W, 60 feet;
thence N 00 degrees 52’ 49” E, 2167.66 feet to the North line of said section;
thence S 89 degrees 13’ 06” E along said North line of said section, 60 feet to
the place of beginning.
MACOMB COUNTY
Certain land in Macomb Township, Macomb County, Michigan described as:
A parcel of land commencing on the West line of the E 1/2 of the NW 1/4 of
fractional Section 6, 20 chains South of the NW corner of said E 1/2 of the NW
1/4 of Section 6; thence South on said West line and the East line of A. Henry
Kotner’s Hayes Road Subdivision #15, according to the recorded plat thereof, as
recorded in Liber 24 of Plats, on page 7, 24.36 chains to the East and West 1/4
line of said Section 6; thence East on said East and West 1/4 line 8.93 chains;
thence North parallel with the said West line of the E 1/2 of the NW 1/4 of
Section 6, 24.36 chains; thence West 8.93 chains to the place of beginning, all
in T3N, R13E.
MANISTEE COUNTY
Certain land in Manistee Township, Manistee County, Michigan described as:
A parcel of land in the SW 1/4 of Section 20, T22N, R16W, described as follows:
To find the place of beginning of this description, commence at the Southwest
corner of said section; run thence East along the South line of said section
832.2 feet to the place of beginning of this description; thence continuing East
along said South line of said section 132 feet; thence North 198 feet; thence
West 132 feet; thence South 198 feet to the place of beginning, excepting
therefrom the South 2 rods thereof which was conveyed to Manistee Township for
highway purposes by a Quitclaim Deed dated June 13, 1919 and recorded July 11,
1919 in Liber 88 of Deeds on page 638 of Manistee County Records.
MASON COUNTY
Certain land in Riverton Township, Mason County, Michigan described as:
Parcel 1


37





--------------------------------------------------------------------------------




The South 10 acres of the West 20 acres of the S 1/2 of the NE 1/4 of Section
22, T17N, R17W.
Parcel 2
A parcel of land containing 4 acres of the West side of highway, said parcel of
land being described as commencing 16 rods South of the Northwest corner of the
NW 1/4 of the SW ¼ of Section 22, T17N, R17W, running thence South 64 rods,
thence NE’ly and N’ly and NW’ly along the W’ly line of said highway to the place
of beginning, together with any and all right, title, and interest of Howard C.
Wicklund and Katherine E. Wicklund in and to that portion of the hereinbefore
mentioned highway lying adjacent to the E’ly line of said above described land.
MECOSTA COUNTY
Certain land in Wheatland Township, Mecosta County, Michigan described as:
A parcel of land in the SW 1/4 of the SW 1/4 of Section 16, T14N, R7W, described
as beginning at the Southwest corner of said section; thence East along the
South line of Section 133 feet; thence North parallel to the West section line
133 feet; thence West 133 feet to the West line of said Section; thence South
133 feet to the place of beginning.
MIDLAND COUNTY
Certain land in Ingersoll Township, Midland County, Michigan described as:
The West 200 feet of the W 1/2 of the NE 1/4 of Section 4, T13N, R2E.
MISSAUKEE COUNTY
Certain land in Norwich Township, Missaukee County, Michigan described as:
A parcel of land in the NW 1/4 of the NW 1/4 of Section 16, T24N, R6W, described
as follows: Commencing at the Northwest corner of said section, running thence N
89 degrees 01’ 45” E along the North line of said section 233.00 feet; thence
South 233.00 feet; thence S 89 degrees 01’ 45” W, 233.00 feet to the West line
of said section; thence North along said West line of said section 233.00 feet
to the place of beginning. (Bearings are based on the West line of Section 16,
T24N, R6W, between the Southwest and Northwest corners of said section assumed
as North.)
MONROE COUNTY
Certain land in Whiteford Township, Monroe County, Michigan described as:
A parcel of land in the SW1/4 of Section 20, T8S, R6E, described as follows: To
find the place of beginning of this description commence at the S 1/4


38





--------------------------------------------------------------------------------




post of said section; run thence West along the South line of said section
1269.89 feet to the place of beginning of this description; thence continuing
West along said South line of said section 100 feet; thence N 00 degrees 50’ 35”
E, 250 feet; thence East 100 feet; thence S 00 degrees 50’ 35” W parallel with
and 16.5 feet distant W’ly of as measured perpendicular to the West 1/8 line of
said section, as occupied, a distance of 250 feet to the place of beginning.
MONTCALM COUNTY
Certain land in Crystal Township, Montcalm County, Michigan described as:
The N 1/2 of the S 1/2 of the SE 1/4 of Section 35, T10N, R5W.
MONTMORENCY COUNTY
Certain land in the Village of Hillman, Montmorency County, Michigan described
as:
Lot 14 of Hillman Industrial Park, being a subdivision in the South 1/2 of the
Northwest 1/4 of Section 24, T31N, R4E, according to the plat thereof recorded
in Liber 4 of Plats on Pages 32-34, Montmorency County Records.
MUSKEGON COUNTY
Certain land in Casnovia Township, Muskegon County, Michigan described as:
The West 433 feet of the North 180 feet of the South 425 feet of the SW 1/4 of
Section 3, T10N, R13W.
NEWAYGO COUNTY
Certain land in Ashland Township, Newaygo County, Michigan described as:
The West 250 feet of the NE 1/4 of Section 23, T11N, R13W.
OAKLAND COUNTY
Certain land in Wixcom City, Oakland County, Michigan described as:
The E 75 feet of the N 160 feet of the N 330 feet of the W 526.84 feet of the NW
1/4 of the NW 1/4 of Section 8, T1N, R8E, more particularly described as
follows: Commence at the NW corner of said Section 8, thence N 87 degrees 14’
29” E along the North line of said Section 8 a distance of 451.84 feet to the
place of beginning for this description; thence continuing N 87 degrees 14’ 29”
E along said North section line a distance of 75.0 feet to the East line of the
West 526.84 feet of the NW 1/4 of the NW 1/4 of said Section 8; thence S 02
degrees 37’ 09” E along said East line a distance of 160.0 feet; thence S 87
degrees 14’ 29” W a


39





--------------------------------------------------------------------------------




distance of 75.0 feet; thence N 02 degrees 37’ 09” W a distance of 160.0 feet to
the place of beginning.
OCEANA COUNTY
Certain land in Crystal Township, Oceana County, Michigan described as:
The East 290 feet of the SE 1/4 of the NW 1/4 and the East 290 feet of the NE
1/4 of the SW 1/4, all in Section 20, T16N, R16W.
OGEMAW COUNTY
Certain land in West Branch Township, Ogemaw County, Michigan described as:
The South 660 feet of the East 660 feet of the NE 1/4 of the NE 1/4 of Section
33, T22N, R2E.
OSCEOLA COUNTY
Certain land in Hersey Township, Osceola County, Michigan described as:
A parcel of land in the North 1/2 of the Northeast 1/4 of Section 13, T17N, R9W,
described as commencing at the Northeast corner of said Section; thence West
along the North Section line 999 feet to the point of beginning of this
description; thence S 01 degrees 54’ 20” E 1327.12 feet to the North 1/8 line;
thence S 89 degrees 17’ 05” W along the North 1/8 line 330.89 feet; thence N 01
degrees 54’ 20” W 1331.26 feet to the North Section line; thence East along the
North Section line 331 feet to the point of beginning.
OSCODA COUNTY
Certain land in Comins Township, Oscoda County, Michigan described as:
The East 400 feet of the South 580 feet of the W 1/2 of the SW 1/4 of Section
15, T27N, R3E.
OTSEGO COUNTY
Certain land in Corwith Township, Otsego County, Michigan described as:
Part of the NW 1/4 of the NE 1/4 of Section 28, T32N, R3W, described as:
Beginning at the N 1/4 corner of said section; running thence S 89 degrees 04’
06” E along the North line of said section, 330.00 feet; thence S 00 degrees 28’
43” E, 400.00 feet; thence N 89 degrees 04’ 06” W, 330.00 feet to the North and
South 1/4 line of said section; thence N 00 degrees 28’ 43” W along the said
North and South 1/4 line of said section, 400.00 feet to the point of beginning;
subject to the use of the N’ly 33.00 feet thereof for highway purposes.


40





--------------------------------------------------------------------------------




OTTAWA COUNTY
Certain land in Robinson Township, Ottawa County, Michigan described as:
The North 660 feet of the West 660 feet of the NE 1/4 of the NW 1/4 of Section
26, T7N, R15W.
PRESQUE ISLE COUNTY
Certain land in Belknap and Pulawski Townships, Presque Isle County, Michigan
described as:
Part of the South half of the Northeast quarter, Section 24, T34N, R5E, and part
of the Northwest quarter, Section 19, T34N, R6E, more fully described as:
Commencing at the East ¼ corner of said Section 24; thence N 00 degrees15’47” E,
507.42 feet, along the East line of said Section 24 to the point of beginning;
thence S 88 degrees15’36” W, 400.00 feet, parallel with the North 1/8 line of
said Section 24; thence N 00 degrees15’47” E, 800.00 feet, parallel with said
East line of Section 24; thence N 88 degrees15’36”E, 800.00 feet, along said
North 1/8 line of Section 24 and said line extended; thence S 00 degrees15’47”
W, 800.00 feet, parallel with said East line of Section 24; thence S 88
degrees15’36” W, 400.00 feet, parallel with said North 1/8 line of Section 24 to
the point of beginning.
Together with a 33 foot easement along the West 33 feet of the Northwest quarter
lying North of the North 1/8 line of Section 24, Belknap Township, extended, in
Section 19, T34N, R6E.
ROSCOMMON COUNTY
Certain land in Gerrish Township, Roscommon County, Michigan described as:
A parcel of land in the NW 1/4 of Section 19, T24N, R3W, described as follows:
To find the place of beginning of this description commence at the Northwest
corner of said section, run thence East along the North line of said section
1,163.2 feet to the place of beginning of this description (said point also
being the place of intersection of the West 1/8 line of said section with the
North line of said section), thence S 01 degrees 01’ E along said West 1/8 line
132 feet, thence West parallel with the North line of said section 132 feet,
thence N 01 degrees 01’ W parallel with said West 1/8 line of said section 132
feet to the North line of said section, thence East along the North line of said
section 132 feet to the place of beginning.
SAGINAW COUNTY
Certain land in Chapin Township, Saginaw County, Michigan described as:
A parcel of land in the SW 1/4 of Section 13, T9N, R1E, described as follows: To
find the place of beginning of this description commence at the


41





--------------------------------------------------------------------------------




Southwest corner of said section; run thence North along the West line of said
section 1581.4 feet to the place of beginning of this description; thence
continuing North along said West line of said section 230 feet to the center
line of a creek; thence S 70 degrees 07’ 00” E along said center line of said
creek 196.78 feet; thence South 163.13 feet; thence West 185 feet to the West
line of said section and the place of beginning.
SANILAC COUNTY
Certain easement rights located across land in Minden Township, Sanilac County,
Michigan described as:
The Southeast 1/4 of the Southeast 1/4 of Section 1, T14N, R14E, excepting
therefrom the South 83 feet of the East 83 feet thereof.
SHIAWASSEE COUNTY
Certain land in Burns Township, Shiawassee County, Michigan described as:
The South 330 feet of the E 1/2 of the NE 1/4 of Section 36, T5N, R4E.
ST. CLAIR COUNTY
Certain land in Ira Township, St. Clair County, Michigan described as:
The N 1/2 of the NW 1/4 of the NE 1/4 of Section 6, T3N, R15E.
ST. JOSEPH COUNTY
Certain land in Mendon Township, St. Joseph County, Michigan described as:
The North 660 feet of the West 660 feet of the NW 1/4 of SW 1/4, Section 35,
T5S, R10W.
TUSCOLA COUNTY
Certain land in Millington Township, Tuscola County, Michigan described as:
A strip of land 280 feet wide across the East 96 rods of the South 20 rods of
the N 1/2 of the SE 1/4 of Section 34, T10N, R8E, more particularly described as
commencing at the Northeast corner of Section 3, T9N, R8E, thence S 89 degrees
55’ 35” W along the South line of said Section 34 a distance of 329.65 feet,
thence N 18 degrees 11’ 50” W a distance of 1398.67 feet to the South 1/8 line
of said Section 34 and the place of beginning for this description; thence
continuing N 18 degrees 11’ 50” W a distance of 349.91 feet; thence N 89 degrees
57’ 01” W a distance of 294.80 feet; thence S 18 degrees 11’ 50” E a distance of
350.04 feet to the South 1/8 line of said Section 34; thence S 89 degrees 58’
29” E along the South 1/8 line of said section a distance of 294.76 feet to the
place of beginning.


42





--------------------------------------------------------------------------------




VAN BUREN COUNTY
Certain land in Covert Township, Van Buren County, Michigan described as:
All that part of the West 20 acres of the N 1/2 of the NE fractional 1/4 of
Section 1, T2S, R17W, except the West 17 rods of the North 80 rods, being more
particularly described as follows: To find the place of beginning of this
description commence at the N 1/4 post of said section; run thence N 89 degrees
29’ 20” E along the North line of said section 280.5 feet to the place of
beginning of this description; thence continuing N 89 degrees 29’ 20” E along
said North line of said section 288.29 feet; thence S 00 degrees 44’ 00” E,
1531.92 feet; thence S 89 degrees 33’ 30” W, 568.79 feet to the North and South
1/4 line of said section; thence N 00 degrees 44’ 00” W along said North and
South 1/4 line of said section 211.4 feet; thence N 89 degrees 29’ 20” E, 280.5
feet; thence N 00 degrees 44’ 00” W, 1320 feet to the North line of said section
and the place of beginning.
WASHTENAW COUNTY
Certain land in Manchester Township, Washtenaw County, Michigan described as:
A parcel of land in the NE 1/4 of the NW 1/4 of Section 1, T4S, R3E, described
as follows: To find the place of beginning of this description commence at the
Northwest corner of said section; run thence East along the North line of said
section 1355.07 feet to the West 1/8 line of said section; thence S 00 degrees
22’ 20” E along said West 1/8 line of said section 927.66 feet to the place of
beginning of this description; thence continuing S 00 degrees 22’ 20” E along
said West 1/8 line of said section 660 feet to the North 1/8 line of said
section; thence N 86 degrees 36’ 57” E along said North 1/8 line of said section
660.91 feet; thence N 00 degrees22’ 20” W, 660 feet; thence S 86 degrees 36’ 57”
W, 660.91 feet to the place of beginning.
WAYNE COUNTY
Certain land in Livonia City, Wayne County, Michigan described as:
Commencing at the Southeast corner of Section 6, T1S, R9E; thence North along
the East line of Section 6 a distance of 253 feet to the point of beginning;
thence continuing North along the East line of Section 6 a distance of 50 feet;
thence Westerly parallel to the South line of Section 6, a distance of 215 feet;
thence Southerly parallel to the East line of Section 6 a distance of 50 feet;
thence easterly parallel with the South line of Section 6 a distance of 215 feet
to the point of beginning.
WEXFORD COUNTY
Certain land in Selma Township, Wexford County, Michigan described as:




43





--------------------------------------------------------------------------------




A parcel of land in the NW 1/4 of Section 7, T22N, R10W, described as beginning
on the North line of said section at a point 200 feet East of the West line of
said section, running thence East along said North section line 450 feet, thence
South parallel with said West section line 350 feet, thence West parallel with
said North section line 450 feet, thence North parallel with said West section
line 350 feet to the place of beginning.
SECTION 14. The Company is a transmitting utility under Section 9501(2) of the
Michigan Uniform Commercial Code (M.C.L. 440.9501(2)) as defined in M.C.L.
440.9102(1)(aaaa).
IN WITNESS WHEREOF, said Consumers Energy Company has caused this Supplemental
Indenture to be executed in its corporate name by its Chairman of the Board,
President, a Vice President or its Treasurer and its corporate seal to be
hereunto affixed and to be attested by its Secretary or an Assistant Secretary,
and said The Bank of New York Mellon, as Trustee as aforesaid, to evidence its
acceptance hereof, has caused this Supplemental Indenture to be executed in its
corporate name by a Vice President and its corporate seal to be hereunto affixed
and to be attested by an authorized signatory, in several counterparts, all as
of the day and year first above written.




44





--------------------------------------------------------------------------------





CONSUMERS ENERGY COMPANY
(SEAL)
By:        
Name:

Attest:    Title:
    
Name:
Title:
STATE OF MICHIGAN    )
ss.
COUNTY OF JACKSON    )
The foregoing instrument was acknowledged before me this ____ day of _________
2018, by ____________________, ____________________ of CONSUMERS ENERGY COMPANY,
a Michigan corporation, on behalf of the corporation.

____________________, Notary Public
{Seal}    State of Michigan, County of Jackson
My Commission Expires: __/__/__
Acting in the County of Jackson




S-1





--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON,
AS TRUSTEE
(SEAL)
By:        
Name:

Attest:    Title:
    


STATE OF NEW JERSEY    )
ss.
COUNTY OF PASSAIC    )
The foregoing instrument was acknowledged before me this _____ day of ________,
2018, by ____________________, a Vice President of THE BANK OF NEW YORK MELLON,
as Trustee, a New York banking corporation, on behalf of the bank.
    
Prepared by:
Melissa M. Gleespen
One Energy Plaza, EP12-246
Jackson, MI 49201
When recorded, return to:
Consumers Energy Company
Business Services Real Estate Dept.
Attn: ____________________
One Energy Plaza
Jackson, MI 49201







S-2





--------------------------------------------------------------------------------





Schedule 4.4(a)
Form of Opinion of Counsel for the Company
1.    The Company is a duly organized, validly existing corporation in good
standing under the laws of the State of Michigan.
2.    All legally required corporate proceedings in connection with the
authorization, issuance and validity of the Bonds and the sale of the Bonds by
the Company in accordance with the Bond Purchase Agreement have been taken and
an appropriate order has been entered by the Federal Energy Regulatory
Commission under the Federal Power Act granting authority for the issuance and
sale of the Bonds and such order is in full force and effect; and no other
approval, authorization, consent or order of any governmental regulatory body is
required with respect to the issuance and sale of the Bonds except such as have
been obtained (other than in connection with or in compliance with the
provisions of the securities or blue sky laws of any state, as to which I
express no opinion).
3.    The Bond Purchase Agreement has been duly authorized, executed and
delivered by the Company and will be a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity).
4.    The Indenture has been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery of the Indenture
by the Trustee, will be a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity).
5.    The Bonds are in the form contemplated by the Indenture, have been duly
authorized, executed and delivered by the Company and, assuming the due
authentication thereof by the Trustee and upon payment and delivery in
accordance with the Bond Purchase Agreement, will constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting creditors’ rights generally or by general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity); and the Bonds are entitled to the security
afforded by the Indenture equally and ratably with all Securities presently
outstanding thereunder, and no stamp taxes in respect of the original issue
thereof are payable.
6.    The Company’s execution and delivery of, and performance of its
obligations under, the Bond Purchase Agreement and the Indenture and the
issuance and sale of, and the performance by the Company of its obligations
under, the Bonds in accordance with the terms of the


Schedule 4.4(a)-1
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




Indenture and the Bond Purchase Agreement do not violate the provisions of the
Restated Articles of Incorporation or the Amended and Restated Bylaws of the
Company and will not result in a violation of any of the terms or provisions of
any Applicable Laws (as defined below) or, to my knowledge, any court order to
which the Company is subject or a breach of any of the terms or provisions of,
or constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other Material agreement or instrument to which the Company is a
party. For purposes hereof, the term “Applicable Laws” means those state laws of
the State of Michigan and those federal laws of the United States of America
that, in my experience and without independent investigation, are normally
applicable to transactions of the type contemplated by the Bond Purchase
Agreement; provided, that the term “Applicable Laws” shall not include federal
or state securities or blue sky laws (including, without limitation, the
Securities Act, the Securities Exchange Act of 1934, as amended, the Trust
Indenture Act or the Investment Company Act of 1940, as amended), antifraud laws
or in each case any rules or regulations thereunder or similar matters.
7.    The Company is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
8.    The Company has good and marketable title to all its important properties
described in the Memorandum and to substantially all other real estate and
property specifically described in the Indenture as subject to the Lien thereof
except (a) that released or retired in accordance with the provisions of the
Indenture, (b) leased offices, garages and service buildings, (c) certain
electric substations and gas regulator stations and other facilities erected on
sites under leases, easements, permits or contractual arrangements, (d) certain
pollution control facilities, which are subject to security interests granted to
various municipalities and economic development corporations under installment
sales contracts, (e) as to electric and gas transmission and distribution lines,
many of such properties are constructed on rights-of-way by virtue of franchises
or pursuant to easements only, and (f) as to certain gas storage fields, the
Company’s interest in certain of the gas rights and rights of storage and other
rights incidental thereto are in the nature of an easement or leasehold interest
only; the Indenture constitutes, as security for the Bonds, a valid direct first
mortgage Lien on the real estate, property and franchises, subject only to
excepted encumbrances as defined therein and except as otherwise expressly
stated therein; the Indenture is effective to create the Lien intended to be
created thereby; and real estate, property or franchises in the State of
Michigan described in the Indenture, hereafter acquired by the Company, will
become subject to the Lien of the Indenture, at the time of acquisition, subject
to Liens existing thereon at the time of acquisition, subject to excepted
encumbrances, subject to any necessary filing and recording before the
intervention of any Lien not expressly excepted thereby and subject to the
qualification above with respect to the enforceability of the Indenture.
9.    All of the issued and outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable.
10.    To my knowledge, there is no litigation pending or threatened that would
reasonably be expected to have a Material Adverse Effect (except as disclosed in
the Disclosure Documents), question the validity of the Bond Purchase Agreement,
the Indenture or the Bonds or impair the


Schedule 4.4(a)-2
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




ability of the Company to issue and deliver the Bonds or to comply with the
provisions of the Bond Purchase Agreement or the Indenture.
11.    The issuance of the Bonds and the application of the proceeds thereof
will not result in a violation of Regulation T, U or X of the Board of Governors
of the Federal Reserve System.
12.    Based upon the representations, warranties and agreements of the
Purchasers in Section 6 of the Bond Purchase Agreements, it is not necessary in
connection with the offer, sale and delivery of the Bonds to the Purchasers
under the Bond Purchase Agreements to register the offering and/or sale of the
Bonds under the Securities Act, or to qualify an indenture under the Trust
Indenture Act, it being understood that no opinion is expressed as to any
subsequent resale of any Bond.




Schedule 4.4(a)-3
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------





Schedule 4.4(b)
Form of Opinion of Special Counsel for the Purchasers
1.    The Bond Purchase Agreement constitutes a valid and legally binding
agreement of the Company, enforceable against the Company in accordance with its
terms.
2.    It is not necessary in connection with the offer, sale and delivery of the
Bonds to the Purchasers under the Bond Purchase Agreements to register the
offering or sale of the Bonds under the Securities Act or to qualify an
indenture under the Trust Indenture Act.




Schedule 4.4(b)-1
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------





Schedule 5.3
Disclosure Materials
•
This Agreement

•
The Indenture (including the Supplemental Indenture)

•
Memorandum

•
The Company’s Annual Report on Form 10-K for the year ended December 31, 2017

•
The Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2018

•
Forms 8-K filed by the Company on May 4, 2018, May 14, 2018 and June 5, 2018





Schedule 5.3-1
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------





Schedule 5.4
Subsidiaries of the Company and Ownership of Subsidiary Stock
The name, jurisdiction of organization and percentage ownership of each of the
Company’s Subsidiaries are as follows:
Name
Jurisdiction
Percentage
CMS Engineering Co.
Michigan
100.00
%
Consumers Campus Holdings, LLC
Michigan
100.00
%
Consumers Receivables Funding II, LLC
Delaware
100.00
%
ES Services Company
Michigan
100.00
%
Consumers 2014 Securitization Funding LLC
Delaware
100.00
%
Maxey Flats Site IRP, L.L.C.
Virginia
1.71
%



The Company’s directors are as follows:
•
John G. Russell

•
Patricia K. Poppe

•
Jon E. Barfield

•
Deborah H. Butler

•
Kurt L. Darrow

•
Stephen E. Ewing

•
William D. Harvey

•
Myrna M. Soto

•
John G. Sznewajs

•
Laura H. Wright

The Company’s officers are as follows:
•
Patricia K. Poppe: President and Chief Executive Officer

•
Reiji P. Hayes: Executive Vice President and Chief Financial Officer

•
Jean-Franҫois Brossoit: Senior Vice President

•
Catherine A. Hendrian: Senior Vice President

•
Brandon J. Hofmeister: Senior Vice President

•
Venkat Dhenuvakonda Rao: Senior Vice President

•
Catherine M. Reynolds: Senior Vice President and General Counsel

•
Brian F. Rich: Senior Vice President and Chief Information Officer

•
Garrick J. Rochow: Senior Vice President

•
Glenn P. Barba: Vice President, Controller and Chief Accounting Officer

•
Melissa M. Gleespen: Vice President, Corporate Secretary and Chief Compliance
Officer

•
Shaun M. Johnson: Vice President and Deputy General Counsel

•
Srikanth Maddipati: Vice President and Treasurer

•
Scott McIntosh: Vice President





Schedule 5.4-1
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




•
John P. Broschak: Vice President

•
Charles C. Crews: Vice President

•
Dennis D. Dobbs: Vice President

•
Tamara J. Faber-Doty: Vice President

•
Guy C. Packard: Vice President

•
Mary P. Palkovich: Vice President

•
Gregory M. Salisbury: Vice President

•
Timothy J. Sparks: Vice President

•
Michael A. Torrey: Vice President

•
LeeRoy Wells, Jr.: Vice President

•
Lauren Youngdahl Snyder: Vice President





Schedule 5.4-2
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------





Schedule 5.5
Financial Statements
See the Annual Report on Form 10-K for the Company’s financial statements as of
and for the years ended December 31, 2017, 2016 and 2015 and the Quarterly
Report on Form 10-Q for the Company’s financial statements as of and for the
three-month periods ended March 31, 2018 and 2017.




Schedule 5.5-1
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------





Schedule 5.15
Existing Indebtedness
Indebtedness at March 31, 2018
Interest Rate (%)
 
Maturity
In Millions
First mortgage bonds1
5.650
 
2018
 
 
250
 
6.125
 
2019
 
 
350
 
6.700
 
2019
 
 
500
 
5.650
 
2020
 
 
300
 
3.770
 
2020
 
 
100
 
5.300
 
2022
 
 
250
 
2.850
 
2022
 
 
375
 
3.375
 
2023
 
 
325
 
3.190
 
2024
 
 
52
 
3.125
 
2024
 
 
250
 
3.390
 
2027
 
 
35
 
3.180
 
2032
 
 
100
 
5.800
 
2035
 
 
175
 
3.520
 
2037
 
 
335
 
6.170
 
2040
 
 
50
 
4.970
 
2040
 
 
50
 
4.310
 
2042
 
 
263
 
3.950
 
2043
 
 
425
 
4.100
 
2045
 
 
250
 
3.250
 
2046
 
 
450
 
3.950
 
2047
 
 
350
 
3.860
 
2052
 
 
50
 
4.350
 
2064
 
 
250
Total first mortgage bonds
 
 
 
 
$
5,535
Securitization bonds1
2.913
2 
2020-2029
 
 
302
Tax-exempt pollution control revenue bonds1,3
various
 
2018-2035
 
 
103
Total principal amount outstanding
 
 
 
 
$
5,940
Net unamortized discounts
 
 
 
 
 
(8)
Unamortized issuance costs
 
 
 
 
 
(28)
Total long-term debt
 
 
 
 
$
5,904
Capital leases and financing obligation
 
 
 
 
 
 
Capital leases
 
 
 
 
$
55
Financing obligation
 
 
 
 
 
53
Total capital leases and financing obligation
 
 
 
 
$
108
Total indebtedness4
 
 
 
 
$
6,012

1 
Issued and traded publicly.

2 
The weighted-average interest rate for the Company’s securitization bonds.

3 
These bonds are backed by letters of credit.

4 
Amounts related to the Company’s revolving credit facilities are not included in
total indebtedness.



Schedule 5.15-1
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------




First Mortgage Bonds: The Company secures its first mortgage bonds by a mortgage
and lien on substantially all of its property. The Company’s ability to issue
first mortgage bonds is restricted by certain provisions in the First Mortgage
Bond Indenture and the need for regulatory approvals under federal law.
Restrictive issuance provisions in the First Mortgage Bond Indenture include
achieving a two-times interest coverage ratio and having sufficient unfunded net
property additions. The total amount of outstanding first mortgage bonds at any
one time is limited to $11.0 billion.
Regulatory Authorization for Financings: The Company is required to maintain
FERC authorization for financings. Its current authorization terminates
June 30, 2019. Any long-term issuances during the authorization period are
exempt from FERC’s competitive bidding and negotiated placement requirements.
Securitization Bonds: Certain regulatory assets held by the Company’s
subsidiary, Consumers 2014 Securitization Funding LLC, collateralize the
Company’s securitization bonds. The bondholders have no recourse to the
Company’s assets except for those held by the subsidiary that issued the bonds.
The Company collects securitization surcharges to cover the principal and
interest on the bonds as well as certain other qualified costs. The surcharges
collected are remitted to a trustee and are not available to creditors of the
Company or creditors of the Company’s affiliates other than the subsidiary that
issued the bonds.
Revolving Credit Facilities: The following secured revolving credit facilities
with banks were available at March 31, 2018. Obligations under each of these
facilities are secured by first mortgage bonds, and all contain a financial
covenant that requires the Company to maintain a certain total consolidated debt
to consolidated capitalization ratio:
In Millions
Expiration Date
Amount of Facility
Amount Borrowed
Letters of Credit 
Outstanding
Amount Available
 
May 27, 2022
 
$
650
 
$
-
 
$
7
 
$
643
 
November 23, 2019
 
 
250
 
 
-
 
 
15
 
 
235
 
September 9, 2019
 
 
30
 
 
-
 
 
30
 
 
-
 



Short-term Borrowings: Under the Company’s commercial paper program, the Company
may issue, in one or more placements, commercial paper notes with maturities of
up to 365 days and that bear interest at fixed or floating rates. These
issuances are supported by the Company’s revolving credit facilities and may
have an aggregate principal amount outstanding of up to $500 million.


Capital Leases: The Company has capital leases for various assets, including
service vehicles, gas pipeline capacity, and buildings. In addition, the Company
accounts for a number of its power purchase agreements as capital leases.


Capital leases for the Company’s vehicle fleet operations have a maximum term of
120 months with some having end-of-lease rental adjustment clauses based on the
proceeds received from the sale or disposition of the vehicles, and others
having fair market value purchase options.


Schedule 5.15-2
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------






The Company has capital leases for gas transportation pipelines to the D.E. Karn
generating complex and the Zeeland generation facility. The capital lease for
the gas transportation pipeline into the D.E. Karn generating complex has a term
of 15 years with a provision to extend the contract from month to month. The
remaining term of the contract was four years at March 31, 2018. The capital
lease for the gas transportation pipeline to the Zeeland generation facility was
extended in 2017 for five years pursuant to a renewal provision in the contract,
with additional renewal provisions of five to ten years.


The remaining terms of the Company’s long-term power purchase agreements
accounted for as capital leases range between 4 and 14 years. Most of these
power purchase agreements contain provisions at the end of the initial contract
terms to renew the agreements annually.


Financing Obligation: In 2007, the Company sold the Palisades nuclear power
plant to Entergy Corporation and entered into a 15-year power purchase agreement
to purchase virtually all of the capacity and energy produced by the plant, up
to the annual average capacity of 798 MW. The Company accounted for this
transaction as a financing because of its continuing involvement with the plant
through security provided to Entergy Corporation for the power purchase
agreement obligation and other arrangements. Because of these ongoing
arrangements, at the time of the sale, the Company recorded the sales proceeds
as a financing obligation, and has subsequently recorded a portion of the
payments under the power purchase agreement as interest expense and as a
reduction of the financing obligation.






Schedule 5.15-3
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------





Schedule 9.2
Form of U.S. Tax Compliance Certificate
Reference is hereby made to the Bond Purchase Agreement dated as of July 24,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Bond Purchase Agreement”), between Consumers Energy Company, a Michigan
corporation, and the Purchasers that are signatories thereto.
Unless otherwise defined herein, capitalized terms defined in the Bond Purchase
Agreement and used herein have the meanings given to them in the Bond Purchase
Agreement.
Pursuant to the provisions of Section 9.2 of the Bond Purchase Agreement, the
undersigned hereby certifies that:
(i)
it is the sole record and beneficial owner of the Bonds in respect of which it
is providing this certificate;

(ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code;

(iii)
it is not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code; and

(iv)
it is not a controlled foreign corporation related to the Company as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Company with a certificate of its non-U.S.
Person status on Internal Revenue Service Form W-8BEN-E.






{__________}
By:   
 
Name:
 
Title:



Date: {_________}, 20{__}




Schedule 9.2-1
(to Bond Purchase Agreement)





--------------------------------------------------------------------------------





Purchaser Schedule
Information Relating to Purchasers
 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL 
AMOUNT OF
2027 BONDS
TO BE
PURCHASED
PRINCIPAL 
AMOUNT OF
2038 BONDS
TO BE
PURCHASED
PRINCIPAL 
AMOUNT OF
2057 BONDS
TO BE
PURCHASED
 
__________
$____
$____
$____



1.
Bonds to be registered in the name of __________

2.
Original Bonds delivered (via registered mail) to:

__________

3.
All payments by wire transfer of immediately available funds to:

__________

with sufficient information to identify the source and application of such funds

4.
All notices of payments and written confirmations of such wire transfers:

__________

5.
E-mail address for Electronic Delivery:

__________

6.
All other communications:

__________

7.
U.S. tax identification number: __________



Purchaser Schedule
(to Bond Purchase Agreement)



